UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06621 Nuveen Premium Income Municipal Fund 2, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 917-7700 Date of fiscal year end:October 31 Date of reporting period: October 31,2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ACQUIRED BY TIAA-CREF On October 1, 2014, TIAA-CREF completed its previously announced acquisition of Nuveen Investments, Inc., the parent company of your fund’s investment adviser, Nuveen Fund Advisors, LLC (“NFAL”) and the Nuveen affiliates that act as sub-advisers to the majority of the Nuveen Funds. TIAA-CREF is a national financial services organization with approximately $840 billion in assets under management as of October 1, 2014 and is a leading provider of retirement services in the academic, research, medical and cultural fields. Nuveen expects to operate as a separate subsidiary within TIAA-CREF’s asset management business. Nuveen’s existing leadership and key investment teams have remained in place following the transaction. NFAL and your fund’s sub-adviser(s) continue to manage your fund according to the same objectives and policies as before, and there have been no changes to your fund’s operations. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 10 Common Share Information 11 Risk Considerations 13 Performance Overview and Holding Summaries 14 Shareholder Meeting Report 20 Report of Independent Registered Public Accounting Firm 22 Portfolios of Investments 23 Statement of Assets and Liabilities 74 Statement of Operations 75 Statement of Changes in Net Assets 76 Statement of Cash Flows 77 Financial Highlights 78 Notes to Financial Statements 83 Additional Fund Information 94 Glossary of Terms Used in this Report 95 Reinvest Automatically, Easily and Conveniently 97 Board Members & Officers 98 Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, Over the past year, global financial markets were generally strong as stocks of many countries rose due to strengthening economies and abundant central bank support. A low and stable interest rate environment allowed the bond market to generate modest but positive returns. More recently, markets have been less certain as economic growth is strengthening in some parts of the world, but in other areas recovery has been slow or uneven at best. Despite increasing market volatility, geopolitical turmoil and concerns over rising rates, better-than-expected earnings results and economic data have supported U.S. stocks. Europe continues to face challenges as disappointing growth and inflation measures led the European Central Bank to further cut interest rates. Japan is suffering from the burden of the recent consumption tax as the government’s structural reforms continue to steadily progress. Flare-ups in hotspots, such as the ongoing Russia-Ukraine conflict and Middle East, have not yet been able to derail the markets, though that remains a possibility. With all the challenges facing the markets, accommodative monetary policy around the world has helped lessen the impact of these events. It is in such changeable markets that professional investment management is most important. Investment teams who have experienced challenging markets in the past understand how their asset class can behave in rapidly changing times. Remaining committed to their investment disciplines during these times is a critical component to achieving long-term success. In fact, many strong investment track records are established during challenging periods because experienced investment teams understand that volatile markets place a premium on companies and investment ideas that can weather the short-term volatility. By maintaining appropriate time horizons, diversification and relying on practiced investment teams, we believe that investors can achieve their long-term investment objectives. As always, I encourage you to communicate with your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. William J. Schneider Chairman of the Board December 22, 2014 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Premium Income Municipal Fund, Inc. (NPI) Nuveen Premium Income Municipal Fund 2, Inc. (NPM) Nuveen Premium Income Municipal Fund 4, Inc. (NPT) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Paul L. Brennan, CFA, and Christopher L. Drahn, CFA, review U.S. economic and municipal market conditions, key investment strategies and the twelve-month performance of these three national Funds. Paul has managed NPI and NPM since 2006 and Chris assumed portfolio management responsibility for NPT in 2011. What factors affected the U.S. economy and the national municipal market during the twelve-month reporting period ended October 31, 2014? During this reporting period, the U.S. economy continued to expand at a moderate pace. The Federal Reserve (Fed) maintained efforts to bolster growth and promote progress toward its mandates of maximum employment and price stability by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008. At its October 2014 meeting, the Fed announced that it would end its bond-buying stimulus program as of November 1, 2014, after tapering its monthly asset purchases of mortgage-backed and longer-term Treasury securities from the original $85 billion per month to $15 billion per month over the course of seven consecutive meetings (December 2013 through September 2014). In making the announcement, the Fed cited substantial improvement in the outlook for the labor market since the inception of the current asset purchase program as well as sufficient underlying strength in the broader economy to support ongoing progress toward maximum employment in a context of price stability. The Fed also reiterated that it would continue to look at a wide range of factors, including labor market conditions, indicators of inflationary pressures and readings on financial developments, in determining future actions, saying that it would likely maintain the current target range for the fed funds rate for a considerable time after the end of the asset purchase program, especially if projected inflation continues to run below the Fed’s 2% longer-run goal. However, if economic data shows faster progress toward the Fed’s employment and inflation objectives than currently anticipated, the Fed indicated that the first increase in the fed funds rate since 2006 could occur sooner than expected. In the third quarter of 2014, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at a 3.9% annual rate, compared with -2.1% in the first quarter of 2014 and 4.6% in the second quarter. Third-quarter growth was attributed in part to expanded business investment in equipment and a major increase in military spending. The Consumer Price Index (CPI) rose 1.7% year-over-year as of October 2014, while the core CPI (which excludes food and energy) increased 1.8% during the same period, below the Fed’s unofficial longer term inflation objective of 2.0%. As of October 2014, the national unemployment rate was 5.8%, the lowest level since July 2008, down from the 7.2% reported in October 2013, marking the ninth consecutive month in which the economy saw the addition of more than 200,000 new jobs. The housing market continued to post gains, although price growth has Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service, Inc. (Moody’s) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers’ ability to meet their commitments. Nuveen Investments 5 Portfolio Managers’ Comments (continued) shown signs of deceleration in recent months. The average home price in the S&P/Case-Shiller Index of 20 major metropolitan areas rose 4.9% for the twelve months ended September 2014 (most recent data available at the time this report was prepared), putting home prices at fall 2004 levels, although they continued to be down 15%-17% from their mid-2006 peaks. During the first two months of this reporting period, the financial markets remained unsettled in the aftermath of widespread uncertainty about the future of the Fed’s quantitative easing program. Also contributing to investor concern was Congress’s failure to reach agreement on the Fiscal 2014 federal budget, which triggered sequestration, or automatic spending cuts and a 16-day federal government shutdown in October 2013. This sequence of events sparked increased volatility in the financial markets, with the Treasury market trading off, the municipal market following suit and spreads widening as investor concern grew, prompting selling by bondholders across the fixed income markets. As we turned the page to calendar year 2014, the market environment stabilized, as the Fed’s policies continued to be accommodative and some degree of political consensus was reached. The Treasury market rallied and municipal bonds rebounded, with flows into municipal bond funds increasing, while supply continued to drop. This supply/demand dynamic served as a key driver of municipal market performance for the period. The resultant rally in municipal bonds generally produced positive total returns for the reporting period as a whole. Overall, municipal credit fundamentals continued to improve, as state governments made good progress in dealing with budget issues. Due to strong growth in personal income tax and sales tax collections, year-over-year totals for state tax revenues had increased for 16 consecutive quarters as of the second quarter of 2014, while on the expense side, many states made headway in cutting and controlling costs, with the majority implementing some type of pension reform. The current level of municipal issuance reflects the more conservative approach to state budgeting. For the twelve months ended October 31, 2014, municipal bond issuance nationwide totaled $319.7 billion, down 4.6% from the issuance for the twelve-month reporting period ended October 31, 2013. What key strategies were used to manage these Funds during the twelve-month reporting period ended October 31, 2014? During this reporting period we saw the municipal market environment shift from the volatility of late 2013 to a rally driven by strong demand and tight supply and reinforced by an environment of improving fundamentals in 2014. For the reporting period as a whole, municipal bond prices generally rose, as interest rates declined and the yield curve flattened. We continued to take a bottom-up approach to identifying sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term and helped us keep the Funds fully invested. Municipal supply nationally remained tight throughout this reporting period, although issuance improved during the second half of this twelve-month reporting period compared with the first half. However, much of this increase was attributable to refunding activity as bond issuers, prompted by low interest rates, sought to lower debt service costs by retiring older bonds from proceeds of lower cost new bond issues. During the third quarter of 2014, for example, we saw current refunding activity increase by more than 64% nationwide and estimates are that these refundings accounted for 35% of issuance during the first nine months of 2014. These refunding bonds mostly do not represent an actual net increase in issuance because they mostly replaced outstanding issues that were called soon thereafter. As a result, it remained challenging to source attractive bonds that would enhance the Funds’ holdings. Much of our investment activity focus during this reporting period was on reinvesting the cash generated by current calls into credit sensitive sectors and longer maturity bonds that could help us offset the decline in rates and maintain investment performance potential. These Funds were well positioned coming into the reporting period, so we could be selective in looking for opportunities to purchase bonds that added value. NPI and NPM continued to find value in the transportation sector, especially in tollroad issues, where we saw increased activity after several years of low issuance and deferred maintenance. Among our additions in the transportation sector were bonds for the Downtown Crossing bridge across the Ohio River from Indiana to Louisville, Kentucky, credits issued for the Dulles Tollroad in Virginia and suburban Washington, D.C. and a new issue from the Foothill/Eastern Transportation Corridor Agency (F/ETCA) in 6 Nuveen Investments California, which we purchased at attractive prices in December 2013. In one of the largest fixed rate municipal transactions of 2013, F/ETCA refinanced $2.3 billion in outstanding debt originally issued in 1999. Traffic and revenues on the tollroads in F/ETCA’s 36-mile network, which links major population centers in Southern California, have increased and the bonds have performed well for the Funds since purchase. In October 2014, we also participated in the tender offer and new issuance of toll-road bonds for the San Joaquin Hills Transportation Corridor Agency in Orange County, California, the largest tollroad network in the western U.S. The agency took advantage of the decline in interest rates to restructure its debt by making a tender offer for existing bonds at above-market prices and then issuing new bonds at lower interest rates, thereby reducing debt service costs, improving cash flow and increasing financial flexibility. In our view, the agency’s debt restructuring resulted in an improved credit outlook for these bonds and we added some of the new San Joaquin credits to our portfolios. We also bought health care bonds, including NPI’s purchase of credits issued for Catholic Health Initiatives, a national nonprofit health system that operates hospitals and long term care facilities in 17 states, including Colorado and Tennessee. In addition, we added to our holdings in the higher education, water and sewer and utility sectors. In the utilities sector, we purchased Long Island Power Authority (LIPA) general revenue bonds. NPT also found value in the transportation and health care sectors, purchasing the San Joaquin and Foothill/Eastern issues described above as well as bonds for the Catholic Health Initiatives facilities in Chattanooga, Tennessee and the Rogers Memorial Hospital system in Wisconsin. In higher education, the Fund added bonds issued for the Kansas City University of Medicine and Biosciences in Missouri. In the utilities sector, we added bonds for the South Carolina Public Service Authority (more commonly known as Santee Cooper). In late October 2014, NPT also purchased bonds for the 3 World Trade Center, an 80-story tower in New York City, issued through the Liberty Development Corporation. Also during this reporting period, S&P upgraded its credit rating on National Public Finance Guarantee Corp. (NPFG), the insurance subsidiary of MBIA, to AA- from A, citing NPFG’s strong operating performance and competitive position in the financial guarantee market. As a result, the ratings on the Funds’ holdings of bonds backed by insurance from NPFG, and not already rated at least AA-due to a higher underlying borrower ratings, were similarly upgraded to AA- as of mid-March 2014. This action produced an increase in the percentage of our portfolios held in the AA credit quality category (and a corresponding decrease in the A category), improving the overall credit rating of the Funds. S&P also upgraded its rating on Assured Guaranty Municipal (AGM) as well as AGM’s municipal-only insurer Municipal Assurance Corp. to AA from AA-. Cash for purchases was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. As previously mentioned, the decline in municipal yields and the flattening of the municipal yield curve relative to the Treasury curve helped to make refunding deals more attractive. The increase in this activity provided ample cash for purchases and drove much of our trading. As of October 31, 2014, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. As part of our duration management strategies, NPM also added a forward interest rate swap to reduce price volatility risk to movements in U.S. interest rates relative to the Fund’s benchmark. How did the Funds perform during the twelve-month reporting period ended October 31, 2014? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide the Funds’ total returns for the one-year, five-year and ten-year periods ended October 31, 2014. Each Fund’s total returns at common share net asset value (NAV) are compared with the performance of a corresponding market index and Lipper classification average. For the twelve months ended October 31, 2014, the total returns on common share NAV for NPI, NPM and NPT outperformed the return for the national S&P Municipal Bond Index. For the same period, NPI and NPT exceeded the average return for the Lipper General and Insured Leveraged Municipal Debt Funds Classification Average, while NPM lagged this Lipper classification average. Nuveen Investments 7 Portfolio Managers’ Comments (continued) Key management factors that influenced the Funds’ returns included duration and yield curve positioning, credit exposure and sector allocation. Keeping the Funds fully invested throughout the reporting period also was beneficial for performance. In addition, the use of regulatory leverage was an important positive factor affecting the Funds performance for this reporting period. Leverage is discussed in more detail later in the Fund Leverage section of this report. Given the combination of declining interest rates and a flattening yield curve during this reporting period, municipal bonds with longer maturities generally outperformed those with shorter maturities. Overall, credits with maturities of 15 years or more, especially those at the longest end of the municipal yield curve, outperformed the general municipal market, while bonds at the shortest end of the curve produced the weakest results. Consistent with our long term strategy, these Funds tended to have longer durations than the municipal market in general, with overweightings in the longer parts of the yield curve that performed well and underweightings in the underperforming shorter end of the curve. This was especially true in NPT and NPI, where greater sensitivity to changes in interest rates benefited their performance. As noted previously, in NPM we added a forward interest rate swap during the this reporting period to reduce the Fund’s duration, which had exceeded its target. As interest rates declined during the period, the swap resulted in NPM having the shortest duration among these Funds as of the end of this reporting period and this detracted from its performance. Overall, duration and yield curve positioning was the major driver of performance and differences in positioning accounted for much of the differences in performance. During this reporting period, lower rated bonds, bonds rated A or lower, generally outperformed higher quality bonds, as the municipal market rally continued and investors became more willing to accept risk in their search for yield in the current low rate environment. While their longer average durations provided an advantage for lower rated bonds, these bonds also generally had stronger duration-adjusted results. These Funds tended to have overweights in bonds rated A and BBB and underweights in the AAA and AA categories relative to their benchmark and credit exposure was generally positive for their performance, particularly in NPT, which had the largest allocation of bonds rated A and BBB. NPM, on the other hand, had slightly lighter exposures to the outperforming credit categories, which restrained its performance to some degree. Among the municipal market sectors, health care, industrial development revenue (IDR) and transportation (especially tollroads) bonds generally were the top performers, with water and sewer, education and housing credits also outperforming the general municipal market. The outperformance of the health care sector can be attributed in part to the recent scarcity of these bonds, with issuance in this sector declining 31% during the first nine months of 2014, while the performance of tollroad bonds was boosted by improved traffic and revenue from increased rates. Each of these Funds had strong or targeted exposures to the health care and transportation sectors, which benefited their performance. During this reporting period, lower-rated tobacco credits backed by the 1998 master tobacco settlement agreement experienced some volatility, but finished the reporting period ahead of the national municipal market as a whole. The performance of these bonds was helped by their longer effective durations, lower credit quality and the broader demand for higher yields. In addition, several tobacco bond issues were strengthened following the favorable resolution of a dispute over payments by tobacco companies. All three of these Funds were overweighted in tobacco bonds. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were among the poorest performing market segments. The underperformance of these bonds relative to the market can be attributed primarily to their shorter effective maturities and higher credit quality. As of October 31, 2014, all of these Funds had holdings of pre-refunded bonds. In addition, general obligation (GO) credits generally trailed the revenue sectors as well as the municipal market as a whole, although by a substantially smaller margin than the pre-refunded category. Some of the GOs’ underperformance can be attributed to their higher quality. We continued to monitor two situations in the broader municipal market for any impact on the Funds’ holdings and performance: the ongoing economic problems of Puerto Rico and the City of Detroit’s bankruptcy case. In terms of Puerto Rico holdings, shareholders should note that NPI and NPM had limited exposure to Puerto Rico debt during this reporting period, generally totaling under 1%, while NPT sold the last of its Puerto Rico holdings in July 2014. These territorial bonds were originally added to our portfolios to keep assets fully invested and working for the Funds as well as to enhance diversity, duration and credit. The Puerto Rico 8 Nuveen Investments credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico’s continued economic weakening, escalating debt service obligations and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Following the latest rating reduction by Moody’s in July 2014, Puerto Rico general obligation debt was rated B2/BB+/BB (below investment grade) by Moody’s, S&P and Fitch, respectively, with negative outlooks. In late June 2014, Puerto Rico approved new legislation creating a judicial framework and formal process that would allow several of the commonwealth’s public corporations to restructure their public debt. As of October 2014, the Nuveen complex held $69.8 million in bonds backed by public corporations in Puerto Rico that could be restructured under this legislation, representing less than 0.1% of our municipal assets under management. In light of the evolving economic situation in Puerto Rico, Nuveen’s credit analysis of the commonwealth had previously considered the possibility of a default and restructuring of public corporations and we adjusted our portfolios to prepare for such an outcome, although no such default or restructuring has occurred to date. The Nuveen complex’s entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totaled 0.35% of assets under management as of October 31, 2014. As of October 31, 2014, the Funds’ limited exposure to Puerto Rico generally was invested in bonds that were insured (which we believe adds value), pre-refunded (and therefore backed by securities such as U.S. Treasuries) or unrelated to the government of Puerto Rico. Overall, the small size of our exposures meant that our Puerto Rico holdings had a negligible impact on performance. The second situation that we continued to monitor was the City of Detroit’s filing for Chapter 9 in federal bankruptcy court in July 2013. Burdened by decades of population loss, changes in the auto manufacturing industry and significant tax base deterioration, Detroit had been under severe financial stress for an extended period prior to the filing. Before Detroit could exit bankruptcy, issues surrounding the city’s complex debt portfolio, numerous union contracts, significant legal questions and more than 100,000 creditors had to be resolved. By October 2014, all of the major creditors had reached an agreement on the city’s plan to restructure its $18.5 billion of debt and emerge from bankruptcy and on November 7, 2014 (subsequent to the close of this reporting period). The U.S. Bankruptcy Court approved the city’s bankruptcy exit plan, thereby erasing approximately $7 billion in debt. The settlement plan also provided for $1.7 billion to be reinvested in the city for improved public safety, blight removal and upgraded basic services. All of these Funds had exposure to Detroit-related bonds, including Detroit water and sewer credits. In August 2014, Detroit announced a tender offer for the city’s water and sewer bonds, aimed at replacing some of the $5.2 billion of existing debt with lower cost bonds. (Not all of the Detroit water and sewer bonds were eligible for the tender offer.) Approximately $1.5 billion in existing water and sewer bonds were returned to the city by investors under the tender offer, which enabled Detroit to issue $1.8 billion in new water and sewer bonds, resulting in savings of $250 million over the life of the bonds. The city also raised about $150 million to finance sewer system improvements. As part of the deal, Detroit water and sewer bonds were permanently removed from the city’s bankruptcy case. In general, Detroit water and sewer credits rallied following these positive developments. Nuveen Investments 9 Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage made a positive contribution to the performance of these Funds over this reporting period. As of October 31, 2014, the Funds’ percentages of leverage are shown in the accompanying table. NPI NPM NPT Effective Leverage* 35.53% 36.38% 34.82% Regulatory Leverage* 29.13% 30.67% 29.54% * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. THE FUNDS’ REGULATORY LEVERAGE As of October 31, 2014, the Funds have issued and outstanding Variable Rate MuniFund Term Preferred (VMTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. VMTP Shares VRDP Shares Series Shares Issued at Liquidation Value Series Shares Issued at Liquidation Value Total NPI $ — — $ NPM — — 1 $ $ NPT — — 1 $ $ Refer to Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies for further details on VMTP and VRDP Shares. 10 Nuveen Investments Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds’ distributions is current as of October 31, 2014. Each Fund’s distribution levels may vary over time based on each Fund’s investment activity and portfolio investments value changes. During the current reporting period, each Fund’s monthly distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NPI NPM NPT November 2013 $ $ $ December January February March April May June July August September October 2014 Ordinary Income Distribution** $ $ $ Market Yield*** % % % Taxable-Equivalent Yield*** % % % ** Distribution paid in December 2013. *** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28.0%. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund’s net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of October 31, 2014, all the Funds in this report had positive UNII balances for both tax and financial reporting purposes. Nuveen Investments 11 Common Share Information (continued) All monthly dividends paid by the Funds during the fiscal year ended October 31, 2014 were paid from net investment income. If a portion of a Fund’s monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, the Funds’ shareholders would have received a notice to that effect. The composition and per share amounts of each Fund’s monthly dividends for the reporting period are presented in the Statement of Changes in Net Assets and Financial Highlights, respectively (for reporting purposes) and in Note 6 — Income Tax Information within the accompany Notes to Financial Statements (for income tax purposes), later in this report. COMMON SHARE REPURCHASES During August 2014, the Funds’ Board of Directors reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of October 31, 2014, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. NPI NPM NPT Common Shares Cumulatively Repurchased and Retired — — Common Shares Authorized for Repurchase During the current reporting period, the Funds did not repurchase any of their outstanding common shares. OTHER COMMON SHARE INFORMATION As of October 31, 2014, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NPI NPM NPT Common Share NAV $ $ $ Common Share Price $ $ $ Premium/(Discount) to NAV )% )% )% 12-Month Average Premium/(Discount) to NAV )% )% )% 12 Nuveen Investments Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Market and Price Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Funds, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Certain aspects of the recently adopted Volcker Rule may limit the availability of tender option bonds, which are used by the Funds for leveraging and duration management purposes. The effects of this new Rule, expected to take effect in mid-2015, may make it more difficult for a Fund to maintain current or desired levels of leverage and may cause the Fund to incur additional expenses to maintain its leverage. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Derivatives Strategy Risk. Derivative securities, such as calls, puts, warrants, swaps and forwards, carry risks different from, and possibly greater than, the risks associated with the underlying investments. Municipal Bond Market Liquidity Risk. Inventories of municipal bonds held by brokers and dealers have decreased in recent years, lessening their ability to make a market in these securities. This reduction in market making capacity has the potential to decrease a Fund’s ability to buy or sell bonds, and increase bond price volatility and trading costs, particularly during periods of economic or market stress. In addition, recent federal banking regulations may cause certain dealers to reduce their inventories of municipal bonds, which may further decrease a Fund’s ability to buy or sell bonds. As a result, the Fund may be forced to accept a lower price to sell a security, to sell other securities to raise cash, or to give up an investment opportunity, any of which could have a negative effect on performance. If the Fund needed to sell large blocks of bonds, those sales could further reduce the bonds’ prices and hurt performance. Nuveen Investments 13 NPI Nuveen Premium Income Municipal Fund, Inc. (NPI) Performance Overview and Holding Summaries as of October 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2014 Average Annual 1-Year 5-Year 10-Year NPI at Common Share NAV 17.61% 8.94% 6.12% NPI at Common Share Price 16.32% 8.14% 5.82% S&P Municipal Bond Index 7.94% 5.45% 4.74% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 17.38% 9.24% 6.28% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. 14 Nuveen Investments This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 143.7% Common Stocks 0.8% Corporate Bonds 0.0% Short-Term Municipal Bonds 0.9% Floating Rate Obligations (6.5)% VMTP Shares, at Liquidation Value (41.1)% Other Assets Less Liabilities 2.2% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 13.4% AA 42.4% A 24.7% BBB 13.1% BB or Lower 4.2% N/R (not rated) 1.7% N/A (not applicable) 0.5% Portfolio Composition (% of total investments) Transportation 20.5% Health Care 17.9% Tax Obligation/Limited 15.2% Tax Obligation/General 10.6% Water and Sewer 9.2% Education and Civic Organizations 6.9% U.S. Guaranteed 6.6% Utilities 5.0% Other 8.1% States and Territories (% of total municipal bonds) California 14.7% Texas 11.4% Illinois 8.7% Florida 7.8% New York 7.6% Ohio 3.4% Nevada 3.2% Louisiana 3.2% Massachusetts 2.9% Pennsylvania 2.7% New Jersey 2.5% Alabama 2.5% Washington 2.4% South Carolina 1.8% Oklahoma 1.7% Kentucky 1.6% Michigan 1.5% Arizona 1.5% Other 18.9% Nuveen Investments 15 NPM Nuveen Premium Income Municipal Fund 2, Inc. (NPM) Performance Overview and Holding Summaries as of October 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2014 Average Annual 1-Year 5-Year 10-Year NPM at Common Share NAV 15.60% 8.30% 6.03% NPM at Common Share Price 15.87% 8.09% 5.94% S&P Municipal Bond Index 7.94% 5.45% 4.74% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 17.38% 9.24% 6.28% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. 16 Nuveen Investments This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 148.5% Corporate Bonds 0.0% Short-Term Municipal Bonds 0.1% Floating Rate Obligations (5.6)% VRDP Shares, at Liquidation Value (44.2)% Other Assets Less Liabilities 1.2% Credit Quality (% of total investment exposure)1 AAA/U.S. Guaranteed 12.7% AA 49.8% A 23.9% BBB 9.1% BB or Lower 3.3% N/R (not rated) 1.2% Portfolio Composition (% of total investments)1 Tax Obligation/Limited 17.5% Health Care 17.2% Transportation 16.1% Tax Obligation/General 14.8% Water and Sewer 9.1% Utilities 6.7% Education and Civic Organizations 6.5% U.S. Guaranteed 6.0% Other 6.1% States and Territories (% of total municipal bonds) Florida 12.3% California 11.9% Illinois 11.1% Texas 7.7% New York 6.7% Ohio 4.5% Louisiana 4.1% Nevada 3.7% Washington 3.6% Michigan 3.6% Indiana 3.1% Colorado 3.0% New Jersey 2.8% Pennsylvania 2.6% Oklahoma 1.9% Massachusetts 1.7% Other 15.7% 1 Excluding investments in derivatives. Nuveen Investments 17 NPT Nuveen Premium Income Municipal Fund 4, Inc. (NPT) Performance Overview and Holding Summaries as of October 31, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of October 31, 2014 Average Annual 1-Year 5-Year 10-Year NPT at Common Share NAV 18.09% 9.39% 6.62% NPT at Common Share Price 18.23% 9.45% 6.76% S&P Municipal Bond Index 7.94% 5.45% 4.74% Lipper General & Insured Leveraged Municipal Debt Funds Classification Average 17.38% 9.24% 6.28% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. 18 Nuveen Investments This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 145.7% Common Stocks 0.6% Corporate Bonds 0.0% Short-Term Municipal Bonds 0.4% Floating Rate Obligations (7.9)% VRDP Shares, at Liquidation Value (41.9)% Other Assets Less Liabilities 3.1% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 14.6% AA 31.0% A 28.9% BBB 17.5% BB or Lower 3.6% N/R (not rated) 4.0% N/A (not applicable) 0.4% Portfolio Composition (% of total investments) Health Care 22.2% Tax Obligation/Limited 18.3% Tax Obligation/General 11.0% Transportation 9.5% Water and Sewer 8.4% U.S. Guaranteed 8.1% Education and Civic Organizations 5.8% Utilities 5.4% Other 11.3% States and Territories (% of total municipal bonds) California 14.3% Texas 11.8% Illinois 11.3% Colorado 5.5% Louisiana 5.4% Florida 5.0% New York 3.8% Wisconsin 3.1% Pennsylvania 3.0% Ohio 2.9% Alabama 2.6% Michigan 2.5% Arizona 2.4% Missouri 2.0% Indiana 1.9% Georgia 1.7% Rhode Island 1.6% Other 19.2% Nuveen Investments 19 Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on August 5, 2014 for NPI, NPM and NPT; at this meeting the shareholders were asked to vote to approve a new investment management agreement, to approve a new sub-advisory agreement and to elect Board Members. NPI NPM NPT Common and Common and Common and Preferred Preferred Preferred shares voting shares voting shares voting together Preferred together Preferred together Preferred as a class Shares as a class Shares as a class Shares To approve a new investment management agreement For — — — Against — — — Abstain — — — Broker Non-Votes — — — Total — — — To approve a new sub-advisory agreement For — — — Against — — — Abstain — — — Broker Non-Votes — — — Total — — — Approval of the Board Members was reached as follows: William Adams IV For — — — Withhold — — — Total — — — Robert P. Bremner For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — John K. Nelson For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — 20 Nuveen Investments NPI NPM NPT Common and Common and Common and Preferred Preferred Preferred shares voting shares voting shares voting together Preferred together Preferred together Preferred as a class Shares as a class Shares as a class Shares Approval of the Board Members was reached as follows: Thomas S. Schreier, Jr. For — — — Withhold — — — Total — — — Judith M. Stockdale For — — — Withhold — — — Total — — — Carole E. Stone For — — — Withhold — — — Total — — — Virginia L. Stringer For — — — Withhold — — — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — Nuveen Investments 21 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Nuveen Premium Income Municipal Fund, Inc. Nuveen Premium Income Municipal Fund 2, Inc. Nuveen Premium Income Municipal Fund 4, Inc.: We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Premium Income Municipal Fund, Inc., Nuveen Premium Income Municipal Fund 2, Inc. and Nuveen Premium Income Municipal Fund 4, Inc. (the “Funds”) as of October 31, 2014, and the related statements of operations, changes in net assets, cash flows, and the financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The statements of changes in net assets and the financial highlights for the periods presented through October 31, 2013 were audited by other auditors whose report dated December 27, 2013 expressed an unqualified opinion on those statements and those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2014, by correspondence with the custodian and brokers or other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Funds as of October 31, 2014, the results of their operations, the changes in their net assets, their cash flows and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Chicago, Illinois December 26, 2014 22 Nuveen Investments NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 144.5% (99.4% of Total Investments) MUNICIPAL BONDS – 143.7% (98.9% of Total Investments) Alabama – 3.5% (2.4% of Total Investments) Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2: $ 5.000%, 11/15/36 (UB) 11/16 at 100.00 AA+ $ 5.000%, 11/15/39 (UB) 11/16 at 100.00 AA+ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006D, 5.000%, 11/15/39 (UB) 11/16 at 100.00 AA+ Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, Series 2007A, 4.500%, 1/01/43 – BHAC Insured 1/17 at 100.00 AA+ Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, International Paper Company, Series 2005A, 5.000%, 6/01/25 6/15 at 100.00 BBB Total Alabama Alaska – 0.8% (0.6% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/32 No Opt. Call B2 Arizona – 2.0% (1.4% of Total Investments) Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 A– 5.250%, 12/01/25 12/15 at 100.00 A– Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 A+ Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A– Total Arizona Arkansas – 0.4% (0.3% of Total Investments) Arkansas State University, Student Fee Revenue Bonds, Jonesboro Campus, Series 2013, 4.875%, 12/01/43 12/23 at 100.00 A1 Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, Series 2005B, 5.000%, 2/01/25 2/15 at 100.00 Baa1 Total Arkansas California – 20.5% (14.1% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 0.000%, 10/01/20 – AMBAC Insured No Opt. Call BBB+ Anaheim Public Financing Authority, California, Senior Lease Bonds, Public Improvement Project, Refunding Series 2007A-1, 4.375%, 3/01/37 – FGIC Insured 9/17 at 100.00 AA– Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.250%, 4/01/53 4/23 at 100.00 A+ California Educational Facilities Authority, Revenue Bonds, University of Southern California, Series 2005, 4.750%, 10/01/28 10/15 at 100.00 Aa1 Nuveen Investments 23 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006, 5.000%, 11/01/30 11/15 at 100.00 A2 $ California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, Series 2005, 5.000%, 11/15/27 11/15 at 100.00 A1 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 4/01/37 4/16 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2009B, 5.500%, 10/01/39 10/19 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, Series 2013A, 5.000%, 7/01/37 7/23 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Stanford Hospitals and Clinics, Tender Option Bond Trust 3294: 9.295%, 2/15/20 (IF) (5) No Opt. Call AA 9.303%, 2/15/20 (IF) (5) No Opt. Call AA 9.303%, 2/15/20 (IF) (5) No Opt. Call AA California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 5.000%, 11/15/42 (UB) 11/16 at 100.00 AA– California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Series 1993E, 5.500%, 6/01/15 No Opt. Call A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2010A-1, 6.000%, 3/01/35 3/20 at 100.00 A1 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 7/15 at 100.00 B– 5.000%, 7/01/39 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, Series 2007A, 5.750%, 7/01/47 – FGIC Insured 7/18 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.545%, 5/15/40 (IF) 5/18 at 100.00 AA– Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric Company, Series 1996A, 5.300%, 7/01/21 6/16 at 100.00 A1 Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series 2006B, 0.000%, 8/01/26 – NPFG Insured No Opt. Call AA+ Desert Community College District, Riverside County, California, General Obligation Bonds, Election 2004 Series 2007C, 5.000%, 8/01/37 – AGM Insured 8/17 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/49 1/24 at 100.00 BBB– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, 11/01/24 – AGM Insured No Opt. Call AA Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.000%, 7/01/41 1/21 at 100.00 AA Martinez, California, Home Mortgage Revenue Bonds, Series 1983A, 10.750%, 2/01/16 (ETM) No Opt. Call Aaa Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 Pomona, California, GNMA/FNMA Collateralized Securities Program Single Family Mortgage Revenue Bonds, Series 1990A, 7.600%, 5/01/23 (ETM) No Opt. Call Aaa 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 2013A, 5.750%, 6/01/48 6/23 at 100.00 BBB– $ San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa1 5.000%, 9/01/23 9/15 at 102.00 Baa1 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Bonds, Refunding Senior Lien Series 2014A: 5.000%, 1/15/44 (WI/DD, Settling 11/06/14) 1/25 at 100.00 BBB– 5.000%, 1/15/50 (WI/DD, Settling 11/06/14) 1/25 at 100.00 BBB– Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, Redevelopment Project, Subordinate Lien Series 2011: 6.500%, 12/01/24 12/21 at 100.00 A 6.625%, 12/01/25 12/21 at 100.00 A 6.750%, 12/01/26 12/21 at 100.00 A Total California Colorado – 2.2% (1.5% of Total Investments) Centennial Water and Sanitation District, Colorado, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 12/01/21 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AA+ (4) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Bromley School, Series 2005, 5.125%, 9/15/20 – SYNCORA GTY Insured 9/15 at 100.00 A Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan Society, Series 2005, 5.000%, 6/01/29 6/16 at 100.00 A3 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 5.000%, 3/01/25 3/15 at 100.00 AA– Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/32 – NPFG Insured No Opt. Call AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.000%, 1/15/41 7/20 at 100.00 Baa3 Total Colorado Connecticut – 0.8% (0.6% of Total Investments) Connecticut, General Obligation Bonds, Series 2001C, 5.500%, 12/15/16 No Opt. Call AA Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A, 5.000%, 11/15/30 (Pre-refunded 11/15/15) – NPFG Insured 11/15 at 100.00 AA- (4) Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Series 2013A, 4.000%, 4/01/39 4/22 at 100.00 AA Total Connecticut District of Columbia – 2.0% (1.4% of Total Investments) District of Columbia Housing Finance Agency, GNMA Collateralized Single Family Mortgage Revenue Bonds, Series 1988E-4, 6.375%, 6/01/26 (Alternative Minimum Tax) 12/14 at 100.00 AA+ District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/20 – NPFG Insured No Opt. Call AA Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Tender Option Bond Trust 1606, 11.861%, 10/01/30 – BHAC Insured (IF) (5) 10/16 at 100.00 AA+ Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Tender Option Bond Trust 1731, 11.857%, 4/01/16 – BHAC Insured (IF) (5) No Opt. Call AA+ Total District of Columbia Nuveen Investments 25 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida – 11.3% (7.7% of Total Investments) $ Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, Series 2005, 5.000%, 4/01/24 4/16 at 100.00 A– $ Florida Ports Financing Commission, Revenue Bonds, State Transportation Trust Fund-Intermodal Program, Refunding Series 2011B, 5.375%, 10/01/29 (Alternative Minimum Tax) 10/21 at 100.00 AA+ Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) No Opt. Call N/R JEA, Florida, Water and Sewer System Revenue Bonds, Series 2010D, 5.000%, 10/01/39 4/20 at 100.00 AA Miami-Dade County Educational Facilities Authority, Florida, Revenue Bonds, University of Miami, Series 2012A, 5.000%, 4/01/42 No Opt. Call A– Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2006, 4.500%, 7/01/33 – AMBAC Insured 7/16 at 100.00 A– Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Refunding Series 2012A: 5.000%, 10/01/29 (Alternative Minimum Tax) No Opt. Call A 5.000%, 10/01/30 (Alternative Minimum Tax) No Opt. Call A Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 5.000%, 10/01/41 10/20 at 100.00 A Miami-Dade County, Florida, Subordinate Special Obligation Bonds, Refunding Series 2012B, 5.000%, 10/01/37 10/22 at 100.00 A+ Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2012, 5.000%, 7/01/42 7/22 at 100.00 AA Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 2013A, 5.000%, 10/01/42 10/22 at 100.00 Aa3 Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Sinai Residences of Boca Raton Project, Series 2014A, 7.250%, 6/01/34 6/22 at 102.00 N/R Port Saint Lucie, Florida, Public Service Tax Revenue Bonds, Recovery Zone Facility Bond Series 2014B, 5.000%, 9/01/43 9/24 at 100.00 AA– South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Tender Option Bond Trust 2833, 5.000%, 8/15/42 (UB) (5) 8/17 at 100.00 AA Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/28 – NPFG Insured 10/15 at 100.00 AA Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Refunding Series 2012B, 5.000%, 7/01/42 No Opt. Call A Volusia County School Board, Florida, Certificates of Participation, Series 2005B, 5.000%, 8/01/22 – AGM Insured 8/15 at 100.00 Aa3 Winter Haven, Florida, Utility System Revenue Bonds, Improvement & Refunding Series 2005, 5.000%, 10/01/35 – NPFG Insured 10/15 at 100.00 AA Total Florida Georgia – 0.4% (0.3% of Total Investments) Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, Series 1992P, 6.250%, 7/01/20 – AMBAC Insured No Opt. Call Aa2 Guam – 0.1% (0.1% of Total Investments) Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.500%, 7/01/43 7/23 at 100.00 A– Hawaii – 1.2% (0.8% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific Health Obligated Group, Series 2013A, 5.500%, 7/01/43 7/23 at 100.00 A2 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Idaho – 0.3% (0.2% of Total Investments) Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: $ 5.250%, 9/01/30 9/16 at 100.00 BB+ $ 5.250%, 9/01/37 9/16 at 100.00 BB+ Total Idaho Illinois – 12.5% (8.6% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/20 – FGIC Insured No Opt. Call AA– 0.000%, 12/01/24 – FGIC Insured No Opt. Call AA– Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A: 0.000%, 12/01/21 – FGIC Insured No Opt. Call AA– 0.000%, 12/01/23 – FGIC Insured No Opt. Call AA– Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, Sales Tax Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/22 at 100.00 AAA Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Illinois Educational Facilities Authority, Revenue Bonds, Field Museum of Natural History, Series 2002, 5.500%, 11/01/36 11/23 at 100.00 A2 Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 Aa3 Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2012A, 5.000%, 10/01/51 10/21 at 100.00 AA+ Illinois State, General Obligation Bonds, February Series 2014: 5.250%, 2/01/32 2/24 at 100.00 A– 5.250%, 2/01/33 2/24 at 100.00 A– 5.250%, 2/01/34 2/24 at 100.00 A– 5.000%, 2/01/39 2/24 at 100.00 A– Illinois State, General Obligation Bonds, May Series 2014: 5.000%, 5/01/36 5/24 at 100.00 A– 5.000%, 5/01/39 5/24 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Tender Option Bond Trust 4304, 17.858%, 1/01/21 (IF) (5) No Opt. Call AA– Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B, 5.250%, 1/01/30 1/16 at 100.00 D Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Refunding Bonds, Series 2010A, 5.500%, 6/15/50 6/20 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1993A, 0.000%, 6/15/15 – FGIC Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1993A: 0.000%, 6/15/15 – FGIC Insured (ETM) No Opt. Call AA– (4) 0.000%, 6/15/15 – FGIC Insured (ETM) No Opt. Call AA– (4) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Hospitality Facility, Series 1996A, 7.000%, 7/01/26 (ETM) No Opt. Call AAA University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013: 6.250%, 10/01/38 10/23 at 100.00 A 6.000%, 10/01/42 10/23 at 100.00 A Total Illinois Nuveen Investments 27 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana – 1.9% (1.3% of Total Investments) $ Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 2012A, 5.000%, 5/01/42 5/23 at 100.00 A $ Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2010B., 5.000%, 12/01/37 12/20 at 100.00 Aa2 Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, Series 2014: 5.250%, 9/01/40 (Alternative Minimum Tax) 9/24 at 100.00 BBB 5.000%, 9/01/46 (Alternative Minimum Tax) 9/24 at 100.00 BBB Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, 7.000%, 1/01/44 (Alternative Minimum Tax) 1/24 at 100.00 N/R Total Indiana Iowa – 1.0% (0.7% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kentucky – 2.3% (1.6% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A, 6.500%, 3/01/45 6/20 at 100.00 BBB+ Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C: 0.000%, 7/01/43 7/31 at 100.00 Baa3 0.000%, 7/01/46 7/31 at 100.00 Baa3 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Series 2013A: 5.750%, 7/01/49 7/23 at 100.00 Baa3 6.000%, 7/01/53 7/23 at 100.00 Baa3 Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/30 6/21 at 100.00 Aa3 Total Kentucky Louisiana – 4.6% (3.1% of Total Investments) Ascension Parish Industrial development Board, Louisiana, Revenue Bonds, Impala Warehousing (US) LLC Project, Series 2013, 6.000%, 7/01/36 7/23 at 100.00 N/R Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue Bonds, East Baton Rouge Sewerage Commission Projects, Subordinate Lien Series 2014A, 5.000%, 2/01/44 2/24 at 100.00 AA– Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our Lady Health System, Series 2005A, 5.250%, 8/15/31 8/15 at 100.00 A+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2011, 6.750%, 5/15/41 5/21 at 100.00 Baa1 Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2005A: 5.000%, 5/01/25 (Pre-refunded 5/01/15) – FGIC Insured 5/15 at 100.00 Aa1 (4) 5.000%, 5/01/26 (Pre-refunded 5/01/15) – FGIC Insured 5/15 at 100.00 Aa1 (4) 5.000%, 5/01/27 (Pre-refunded 5/01/15) – FGIC Insured 5/15 at 100.00 Aa1 (4) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured 5/16 at 100.00 AA 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 Aa1 New Orleans, Louisiana, Sewerage Service Revenue Bonds, Refunding Series 2014, 5.000%, 6/01/44 6/24 at 100.00 A Total Louisiana 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Maine – 0.2% (0.1% of Total Investments) $ Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Bates College, Series 2013, 5.000%, 7/01/43 7/23 at 100.00 A+ $ Maryland – 0.9% (0.6% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 BB+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2011, 6.000%, 7/01/25 7/21 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008, 5.750%, 1/01/33 1/18 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A, 4.750%, 7/01/36 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (4) Total Maryland Massachusetts – 4.2% (2.9% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2013X, 5.000%, 10/01/48 10/23 at 100.00 A1 Massachusetts Development Finance Agency, Revenue Bonds, Olin College, Series 2013E, 5.000%, 11/01/43 11/23 at 100.00 A+ Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Port Authority, Special Facilities Revenue Bonds, ConRac Project, Series 2011A, 5.125%, 7/01/41 7/21 at 100.00 A Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 AA (4) Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 4.375%, 8/01/36 8/16 at 100.00 AAA Massachusetts Water Resources Authority, General Revenue Bonds, Series 2005A, 5.250%, 8/01/25 (Pre-refunded 8/01/17) 8/17 at 100.00 Aa1 (4) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2005A, 5.250%, 8/01/25 8/17 at 100.00 AA+ Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – AGM Insured (UB) (5) 2/17 at 100.00 AA+ Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Senior Lien Parking Revenue Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 A+ Total Massachusetts Michigan – 2.2% (1.5% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Kent Hospital Finance Authority, Michigan, Revenue Bonds, Metropolitan Hospital, Series 2005A, 6.000%, 7/01/35 7/15 at 100.00 BB+ Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Series 2011A, 5.500%, 7/01/41 7/21 at 100.00 AA– Michigan State Building Authority, Revenue Bonds, Facilities Program, Refunding Series 2011-I-A, 5.375%, 10/15/41 10/21 at 100.00 Aa3 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2009C, 5.000%, 12/01/48 6/22 at 100.00 Aa2 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A: 5.000%, 12 /01/31 (UB) 12/16 at 100.00 AA– 5.000%, 12 /01/31 (UB) 12/16 at 100.00 AA– Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation Revenue Bonds, Series 2006, 5.500%, 6/01/35 6/16 at 100.00 BBB Total Michigan Nuveen Investments 29 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Minnesota – 1.8% (1.3% of Total Investments) $ Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Senior Lien Series 2010A, 5.000%, 1/01/35 1/20 at 100.00 AA– $ 90 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 1997A, 5.750%, 11/15/26 – NPFG Insured No Opt. Call AA– St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., Series 2005, 6.000%, 11/15/25 11/15 at 100.00 BBB– St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, Civic Center Project, Series 1996, 7.100%, 11/01/23 (Pre-refunded 11/01/15) – AGM Insured 11/15 at 103.00 AA (4) Total Minnesota Mississippi – 0.7% (0.5% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 No Opt. Call A Missouri – 0.6% (0.4% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/44 10/22 at 100.00 AA+ Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal Regional Hospital, Series 2006, 5.000%, 3/01/22 3/16 at 100.00 BBB+ Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, University of Central Missouri, Series 2013C2, 5.000%, 10/01/34 10/23 at 100.00 A Total Missouri Nebraska – 0.8% (0.5% of Total Investments) Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Refunding Subordinated Lien Series 2014CC, 4.000%, 2/01/38 (WI/DD, Settling 11/06/14) 2/24 at 100.00 AA– Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, Tender Option Bond Trust 11673, 20.108%, 8/01/40 – BHAC Insured (IF) 2/17 at 100.00 AA+ Total Nebraska Nevada – 4.6% (3.1% of Total Investments) Clark County Water Reclamation District, Nevada, General Obligation Water Bonds, Series 2009A, 5.250%, 7/01/38 No Opt. Call AAA Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/15/30 6/19 at 100.00 BBB– Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Series 2012B, 5.000%, 6/01/42 6/22 at 100.00 AA+ Nevada System of Higher Education, Universities Revenue Bonds, Series 2005B, 5.000%, 7/01/35 – AMBAC Insured No Opt. Call Aa2 Total Nevada New Jersey – 3.6% (2.5% of Total Investments) 95 Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A, 5.000%, 1/01/15 No Opt. Call Caa1 New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) 1/24 at 100.00 AA New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 (Pre-refunded 9/01/15) 9/15 at 100.00 A2 (4) 5.250%, 9/01/26 (Pre-refunded 9/01/15) 9/15 at 100.00 A2 (4) 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey (continued) $ New Jersey Educational Facilities Authority, Revenue Bonds, University of Medicine and Dentistry of New Jersey, Refunding Series 2009B, 7.500%, 12/01/32 (Pre-refunded 6/01/19) 6/19 at 100.00 N/R (4) $ New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BB+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.250%, 12/15/20 No Opt. Call A2 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2011B, 5.500%, 6/15/31 6/21 at 100.00 A2 New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/25 (Pre-refunded 1/01/15) – AGM Insured 1/15 at 100.00 AA (4) New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.258%, 1/01/43 (IF) (5) 7/22 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BB 4.625%, 6/01/26 6/17 at 100.00 B+ 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New Mexico – 0.7% (0.5% of Total Investments) Santa Fe County, New Mexico, Correctional System Gross Receipts Tax Revenue Bonds, Series 1997, 6.000%, 2/01/27 – AGM Insured No Opt. Call AA New York – 11.0% (7.6% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 0.000%, 7/15/44 No Opt. Call BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2013A, 5.000%, 7/01/44 7/23 at 100.00 A– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2012A, 5.000%, 7/01/42 7/22 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2012: 5.000%, 7/01/38 No Opt. Call A1 5.000%, 7/01/42 No Opt. Call A1 Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2011C, 5.000%, 3/15/41 3/21 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F, 5.000%, 3/15/24 (Pre-refunded 3/15/15) – AMBAC Insured 3/15 at 100.00 AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006C, 5.000%, 9/01/35 – NPFG Insured 9/16 at 100.00 AA– Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Refunding Series 2012A, 0.000%, 11/15/32 No Opt. Call AA Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 5.000%, 11/15/30 – AMBAC Insured 11/15 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005F, 5.000%, 11/15/30 11/15 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 AA– New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 12/20 at 100.00 AA+ Nuveen Investments 31 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Second General Resolution Revenue Bonds, Fiscal 2014 Series BB, 5.000%, 6/15/46 6/23 at 100.00 AA+ $ New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 (Pre-refunded 4/01/15) 4/15 at 100.00 N/R (4) New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, 5.000%, 11/15/44 – AMBAC Insured 11/15 at 100.00 AA+ New York Counties Tobacco Trust I, Tobacco Settlement Pass-Through Bonds, Series 2000B, 6.500%, 6/01/35 No Opt. Call Baa1 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 (WI/DD, Settling 11/20/14) 11/24 at 100.00 N/R New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2005, 5.250%, 10/01/35 No Opt. Call A Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Eighth Series 2013, 5.000%, 12/01/43 (Alternative Minimum Tax) 12/23 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Ninth Series 2013, 5.000%, 12/01/38 12/23 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Total New York North Carolina – 2.1% (1.5% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue Bonds, Series 2008, Trust 1149, 15.139%, 7/15/32 (IF) (5) 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care System Revenue Bonds, Carolinas Health Care, Series 2007A, 5.000%, 1/15/31 1/17 at 100.00 AA– Fayetteville State University, North Carolina, General Revenue Bonds, Series 2013A, 5.125%, 4/01/43 4/23 at 100.00 A– Gaston County Industrial Facilities and Pollution Control Financing Authority, North Carolina, National Gypsum Company Project Exempt Facilities Revenue Bonds, Series 2005, 5.750%, 8/01/35 (Alternative Minimum Tax) 8/15 at 100.00 N/R Wake County Industrial Facilities and Pollution Control Financing Authority, North Carolina, Pollution Control Revenue Refunding Bonds, Duke Energy Progress, Inc. Project, Series 2013, 4.000%, 6/01/41 6/23 at 100.00 Aa2 Total North Carolina Ohio – 4.9% (3.4% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Fairfield County, Ohio, Hospital Facilities Revenue Bonds, Fairfield Medical Center Project, Series 2013, 5.000%, 6/15/43 6/23 at 100.00 Baa2 JobsOhio Beverage System, Ohio, Statewide Senior Lien Liquor Profits Revenue Bonds, Tender Option Bond Trust 1157, 17.295%, 1/01/38 (IF) (5) 1/23 at 100.00 AA JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 (UB) (5) 1/23 at 100.00 AA Ohio Higher Educational Facilities Commission, Revenue Bonds, University of Dayton, Refunding Series 2011A, 5.375%, 12/01/30 12/20 at 100.00 A Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien Convertible Series 2013A-3, 0.000%, 2/15/36 2/31 at 100.00 A+ $ Total Ohio Oklahoma – 2.4% (1.7% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 5.375%, 9/01/36 9/16 at 100.00 BBB– Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/01/24 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 100.00 AA (4) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: 5.000%, 2/15/37 2/17 at 100.00 AA 5.000%, 2/15/42 2/17 at 100.00 AA Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 (UB) 12/16 at 100.00 AA+ Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, tender option Bond Trust 3500, 8.521%, 6/15/30 (IF) 12/16 at 100.00 AA+ Total Oklahoma Oregon – 0.1% (0.1% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Series 2005A, 5.000%, 5/01/24 (Pre-refunded 5/01/15) – AGM Insured 5/15 at 100.00 AA (4) Pennsylvania – 3.9% (2.7% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 AA– Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, School Lane Charter School, Series 2007A, 5.000%, 3/15/37 3/17 at 100.00 BBB– Lehigh County Authority, Pennsylvania, Water and Sewer Capital Appreciation Revenue Bonds, City of Allentown Concession, Series 2013B: 0.000%, 12/01/33 No Opt. Call A 0.000%, 12/01/38 No Opt. Call A Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 8/20 at 100.00 AA Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 9/15 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A, 0.000%, 12/01/34 12/20 at 100.00 AA– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – AMBAC Insured 6/16 at 100.00 A+ Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1: 5.000%, 9/01/21 – AGM Insured No Opt. Call AA 5.000%, 9/01/22 – AGM Insured No Opt. Call AA Total Pennsylvania Puerto Rico – 0.2% (0.1% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– 75 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/46 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call BBB 0.000%, 8/01/54 – AMBAC Insured No Opt. Call BBB Total Puerto Rico Nuveen Investments 33 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island – 1.9% (1.3% of Total Investments) $ Rhode Island Health and Educational Building Corporation, Higher Education Facility Revenue Bonds, Brown University, Series 2013, 5.000%, 9/01/43 9/23 at 100.00 AA+ $ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: 6.125%, 6/01/32 No Opt. Call BBB+ 6.250%, 6/01/42 No Opt. Call BBB– Total Rhode Island South Carolina – 2.6% (1.8% of Total Investments) Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, GROWTH, Series 2004, 5.250%, 12/01/24 (Pre-refunded 12/01/14) 12/14 at 100.00 AA– (4) South Carolina Jobs-Economic Development Authority, Hospital Revenue Bonds, Palmetto Health, Refunding Series 2011A, 6.500%, 8/01/39 – AGM Insured 8/21 at 100.00 AA South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding Series 2014C, 5.000%, 12/01/46 12/24 at 100.00 AA– South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2013A, 5.125%, 12/01/43 12/23 at 100.00 AA– Total South Carolina Tennessee – 2.2% (1.5% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 1/23 at 100.00 A+ Harpeth Valley Utilities District, Davidson and Williamson Counties, Tennessee, Utilities Revenue Bonds, Series 2012A, 4.000%, 9/01/42 9/22 at 100.00 AA Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain States Health Alliance, Series 2006A, 5.500%, 7/01/36 7/16 at 100.00 BBB+ Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2006, 0.000%, 1/01/40 1/17 at 31.68 A Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Bonds, Vanderbilt University, Refunding Series 2009B, 5.000%, 10/01/39 10/19 at 100.00 AA+ Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, Wellmont Health System, Series 2006C, 5.250%, 9/01/36 9/16 at 100.00 BBB+ Total Tennessee Texas – 16.4% (11.3% of Total Investments) Austin, Texas, Water and Wastewater System Revenue Bonds, Refunding Series 2013A, 5.000%, 11/15/43 5/23 at 100.00 AA Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 4.250%, 8/15/36 2/17 at 100.00 AAA Brazos River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC Project, Series 2003C, 6.750%, 10/01/38 (Alternative Minimum Tax) (6) No Opt. Call C Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 4/20 at 100.00 Baa1 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Refunding Series 2013A, 5.000%, 1/01/43 1/23 at 100.00 BBB Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.250%, 1/01/46 1/21 at 100.00 BBB Colorado River Municipal Water District, Texas, Water System Revenue Bonds, Series 2011, 5.000%, 1/01/36 1/21 at 100.00 AA– Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 5.125%, 11/01/43 (Alternative Minimum Tax) 11/22 at 100.00 A+ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2010A, 5.000%, 11/01/42 11/20 at 100.00 A+ 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2012H, 5.000%, 11/01/42 (Alternative Minimum Tax) No Opt. Call A+ $ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option Bond Trust 2013-9A, 18.003%, 4/01/53 (IF) 10/23 at 100.00 AA+ Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Junior Lien Series 2001B, 5.250%, 11/15/40 – NPFG Insured 11/14 at 100.00 AA– Houston, Texas, Airport System Special Facilities Revenue Bonds, United Airlines, Inc. Terminal E Project, Refunding Series 2014, 5.000%, 7/01/29 (Alternative Minimum Tax) 7/24 at 100.00 B Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2011D, 5.000%, 11/15/40 11/21 at 100.00 AA Hutto Independent School District, Williamson County, Texas, General Obligation Bonds, Series 2007A, 4.750%, 8/01/43 (UB) 8/16 at 100.00 AAA Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 2/16 at 100.00 BBB 5.125%, 8/15/26 2/16 at 100.00 BBB Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 BBB 75 Lower Colorado River Authority, Texas, Revenue Bonds, Refunding Series 2003, 5.250%, 5/15/24 – AMBAC Insured No Opt. Call A1 Lower Colorado River Authority, Texas, Revenue Refunding Bonds, Series 2012A, 5.000%, 5/15/39 No Opt. Call A1 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA+ 0.000%, 9/01/45 9/31 at 100.00 AA+ Pearland Independent School District, Brazoria County, Texas, General Obligation Bonds, Tender Option Bond Trust 1124, 7.551%, 8/15/26 (IF) 2/17 at 100.00 AAA Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 2001C, 5.200%, 5/01/28 (6) 11/15 at 100.00 C Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) 2/17 at 100.00 AA Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/31 No Opt. Call A3 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE Mobility Partners Segments 3 Segments 3A & 3B Facility, Series 2013, 6.750%, 6/30/43 (Alternative Minimum Tax) 9/23 at 100.00 BBB– Texas State, General Obligation Bonds, Series 2008, Trust 3213, 13.821%, 4/01/28 (IF) 4/17 at 100.00 AAA Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/24 – AMBAC Insured No Opt. Call A– Tomball Hospital Authority, Texas, Hospital Revenue Bonds, Tomball Regional Hospital, Series 2005, 5.000%, 7/01/20 (Pre-refunded 7/01/15) 7/15 at 100.00 Aaa Total Texas Utah – 0.9% (0.6% of Total Investments) Utah Transit Authority, Sales Tax Revenue Bonds, Series 2008A: 5.000%, 6/15/36 – AGM Insured 6/18 at 100.00 AAA 5.250%, 6/15/38 No Opt. Call AAA Total Utah Nuveen Investments 35 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 2.1% (1.4% of Total Investments) $ Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail & Capital Improvement Project, Refunding Second Senior Lien Series 2014A, 5.000%, 10/01/53 4/22 at 100.00 BBB+ $ Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2010A, 5.000%, 10/01/39 10/20 at 100.00 AA– Virginia Beach Development Authority, Virginia, Multifamily Residential Rental Housing Revenue Bonds, Mayfair Apartments I and II, Series 1999, 7.500%, 10/01/39 (Alternative Minimum Tax) 4/15 at 100.00 N/R Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) 1/22 at 100.00 BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 3.5% (2.4% of Total Investments) Skagit County Public Hospital District 1, Washington, General Obligation Bonds, Series 2004A, 5.375%, 12/01/20 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 A1 (4) Spokane Public Facilities District, Washington, Hotel, Motel, and Sales Use Tax Revenue Bonds, Series 2013A, 5.000%, 5/01/43 6/23 at 100.00 A+ Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, Series 2010, 5.500%, 12/01/39 12/20 at 100.00 Baa3 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C, 0.000%, 6/01/24 – NPFG Insured No Opt. Call AA+ Washington, General Obligation Bonds, Series 2000S-5, 0.000%, 1/01/20 – FGIC Insured No Opt. Call AA+ Total Washington Wisconsin – 1.0% (0.7% of Total Investments) Monroe Redevelopment Authority, Wisconsin, Development Revenue Bonds, The Monroe Clinic, Inc., Series 2009, 5.875%, 2/15/39 2/19 at 100.00 A3 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Healthcare, Series 2006, 5.000%, 5/01/32 5/16 at 100.00 BBB Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of Christian Charity HealthCare Ministry, Series 2007, 5.000%, 9/01/33 9/17 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A, 5.250%, 8/15/34 8/16 at 100.00 A– Total Wisconsin Wyoming – 0.4% (0.2% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 5.600%, 12/01/35 (Alternative Minimum Tax) 12/15 at 100.00 A– $ Total Municipal Bonds (cost $1,319,271,938) Shares Description (1) Value COMMON STOCKS – 0.8% (0.5% of Total Investments) Airlines – 0.8% (0.5% of Total Investments) American Airlines Group Inc. (7) $ Total Common Stocks (cost $5,816,230) 36 Nuveen Investments Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ Las Vegas Monorail Company, Senior Interest Bonds (8), (9) 5.500% 7/15/19 N/R $ 76 Las Vegas Monorail Company, Senior Interest Bonds (8), (9) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $28,673) Total Long-Term Investments (cost $1,325,116,841) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.9% (0.6% of Total Investments) MUNICIPAL BONDS – 0.9% (0.6% of Total Investments) Arizona – 0.2% (0.1% of Total Investments) $ Arizona School Facilities Board, Certificates of Participation, Variable Rate Demand Obligations, Tender Option Bond Trust 3199X, 0.100%, 9/01/21 – AGC Insured (10) No Opt. Call A-1 $ California – 0.7% (0.5% of Total Investments) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (8) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (8) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (8) No Opt. Call N/R $ Total California $ Total Short-Term Investments (cost $8,340,000) Total Investments (cost $1,333,456,841) – 145.4% Floating Rate Obligations – (6.5)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (41.1)% (11) ) Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 37 NPI Nuveen Premium Income Municipal Fund, Inc. Portfolio of Investments (continued) October 31, 2014 All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stockwhich was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.3%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 38 Nuveen Investments NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.5% (99.9% of Total Investments) MUNICIPAL BONDS – 148.5% (99.9% of Total Investments) Alabama – 2.4% (1.6% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/39 (UB) 11/16 at 100.00 AA+ $ Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Birmingham Waterworks and Sewerage Board, Alabama, Water and Sewerage Revenue Bonds, Series 2007A, 4.500%, 1/01/39 – AMBAC Insured (UB) 1/17 at 100.00 AA+ Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, International Paper Company, Series 2005A, 5.000%, 6/01/25 6/15 at 100.00 BBB Total Alabama Alaska – 0.1% (0.1% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/32 No Opt. Call B2 Arizona – 1.7% (1.1% of Total Investments) Arizona Health Facilities Authority, Hospital Revenue Bonds, Banner Health Systems, Series 2014A, 5.000%, 1/01/44 1/24 at 100.00 AA– Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 A– 5.250%, 12/01/25 12/15 at 100.00 A– Phoenix Civic Improvement Corporation, Arizona, Revenue Bonds, Civic Plaza Expansion Project, Series 2005B, 5.500%, 7/01/40 – FGIC Insured No Opt. Call AA Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power Company, Refunding Series 2008, 5.750%, 9/01/29 1/15 at 100.00 BBB+ Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A– Total Arizona Arkansas – 0.1% (0.1% of Total Investments) Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, Series 2005B, 5.000%, 2/01/25 2/15 at 100.00 Baa1 California – 17.6% (11.8% of Total Investments) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.250%, 4/01/53 4/23 at 100.00 A+ Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2014F-1, 5.000%, 4/01/54 4/24 at 100.00 AA California Educational Facilities Authority, Revenue Refunding Bonds, Loyola Marymount University, Series 2001A: 0.000%, 10/01/23 – NPFG Insured No Opt. Call A2 0.000%, 10/01/24 – NPFG Insured No Opt. Call A2 0.000%, 10/01/25 – NPFG Insured No Opt. Call A2 California Health Facilities Financing Authority, Refunding Revenue Bonds, Stanford Hospital and Clinics, Series 2008A-2. RMKT, 5.250%, 11/15/40 11/21 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, Series 2005, 5.000%, 11/15/27 11/15 at 100.00 A1 Nuveen Investments 39 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children’s Hospital, Series 2012A, 5.000%, 8/15/51 8/22 at 100.00 AA $ California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2009B, 5.500%, 10/01/39 10/19 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.000%, 11/15/42 (UB) 11/16 at 100.00 AA– California State, Economic Recovery Revenue Bonds, Refunding Series 2009A, 5.250%, 7/01/21 7/19 at 100.00 AA California State, General Obligation Bonds, Various Purpose Series 2009, 6.000%, 11/01/39 11/19 at 100.00 Aa3 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.000%, 7/01/39 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.545%, 5/15/40 (IF) 5/18 at 100.00 AA– Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric Company, Series 1996A, 5.300%, 7/01/21 6/16 at 100.00 A1 Contra Costa Community College District, Contra Costa County, California, General Obligation Bonds, Election of 2006, Series 2013, 5.000%, 8/01/38 8/23 at 100.00 Aa1 Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana Redevelopment Project, Series 2005A, 5.000%, 10/01/23 – AMBAC Insured 10/15 at 100.00 A Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 1995A, 0.000%, 1/01/21 (ETM) No Opt. Call Aaa Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/49 1/24 at 100.00 BBB– Fullerton Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2005, 5.000%, 9/01/27 – AMBAC Insured 9/15 at 100.00 A Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B Grossmont Healthcare District, California, General Obligation Bonds, Series 2011B, 6.125%, 7/15/40 7/21 at 100.00 Aa2 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2011A, 5.000%, 7/01/41 1/21 at 100.00 AA Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA Perris, California, Special Tax Bonds, Community Facilities District 2001-1, May Farms Improvement Area 4, Series 2005A: 5.000%, 9/01/25 9/15 at 102.00 N/R 5.100%, 9/01/30 9/15 at 102.00 N/R Riverside County Transportation Commission, California, Toll Revenue Senior Lien Bonds, Series 2013A, 5.750%, 6/01/44 6/23 at 100.00 BBB– San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa1 5.000%, 9/01/23 9/15 at 102.00 Baa1 San Diego Redevelopment Agency, California, Subordinate Lien Tax Allocation Bonds, Centre City Project, Series 2004A, 5.000%, 9/01/20 – SYNCORA GTY Insured No Opt. Call AA– San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Bonds, Refunding Senior Lien Series 2014A: 5.000%, 1/15/44 (WI/DD, Settling 11/06/14) 1/25 at 100.00 BBB– 5.000%, 1/15/50 (WI/DD, Settling 11/06/14) 1/25 at 100.00 BBB– 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2004A, 5.250%, 8/01/19 – NPFG Insured No Opt. Call AA– $ University of California, General Revenue Bonds, Series 2013AI, 5.000%, 5/15/38 5/23 at 100.00 AA Total California Colorado – 4.4% (3.0% of Total Investments) Centennial Water and Sanitation District, Colorado, Water and Sewerage Revenue Bonds, Series 2004, 5.000%, 12/01/22 (Pre-refunded 12/01/14) – FGIC Insured 12/14 at 100.00 AA+ (4) Central Platte Valley Metropolitan District, Colorado, General Obligation Bonds, Refunding Series 2013A, 5.375%, 12/01/33 12/23 at 100.00 BBB Central Platte Valley Metropolitan District, Colorado, General Obligation Bonds, Refunding Series 2014, 5.000%, 12/01/43 12/23 at 100.00 BB+ Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan Society, Series 2005: 5.250%, 6/01/23 6/16 at 100.00 A3 5.000%, 6/01/29 6/16 at 100.00 A3 Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health Care, Series 2005F, 5.000%, 3/01/25 3/15 at 100.00 AA– Denver City and County, Colorado, Airport System Revenue Bonds, Series 2012B, 5.000%, 11/15/37 11/22 at 100.00 A+ Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 5.125%, 12/01/25 – SYNCORA GTY Insured 11/16 at 100.00 BBB– Regional Transportation District, Colorado, Certificates of Participation, Series 2010A, 5.375%, 6/01/31 6/20 at 100.00 Aa3 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010, 6.000%, 1/15/41 7/20 at 100.00 Baa3 University of Colorado, Enterprise System Revenue Bonds, Series 2014A, 5.000%, 6/01/46 6/24 at 100.00 AA+ Total Colorado Connecticut – 0.0% (0.0% of Total Investments) Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Series 2013A, 4.000%, 4/01/39 4/22 at 100.00 AA Delaware – 0.1% (0.1% of Total Investments) Delaware Health Facilities Authority, Revenue Bonds, Christiana Care Health Services Inc., Series 2010A, 5.000%, 10/01/40 – NPFG Insured 10/20 at 100.00 AA District of Columbia – 0.5% (0.4% of Total Investments) District of Columbia, Revenue Bonds, Georgetown University, Series 2007A, 0.000%, 4/01/40 – AMBAC Insured 4/21 at 100.00 A– Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, Tender Option Bond Trust 1606, 11.861%, 10/01/30 – AMBAC Insured (IF) (5) 10/16 at 100.00 AA+ Total District of Columbia Florida – 18.2% (12.3% of Total Investments) Bradford County Health Facility Authority, Florida, Revenue Refunding Bonds, Santa Fe Healthcare Inc., Series 1993, 6.050%, 11/15/16 (ETM) No Opt. Call AA+ (4) Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Emerald Palms Apartments, Series 2001A, 5.600%, 7/01/21 (Alternative Minimum Tax) 11/14 at 100.00 Aaa Broward County, Florida, Airport System Revenue Bonds, Series 2004L, 5.000%, 10/01/23 – AMBAC Insured No Opt. Call A+ Broward County, Florida, Water and Sewer System Revenue Bonds, Series 2009A, 5.250%, 10/01/34 10/18 at 100.00 AA+ Cape Coral, Florida, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 10/01/36 – AMBAC Insured 10/16 at 100.00 A1 Nuveen Investments 41 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Cocoa, Florida, Water and Sewerage System Revenue Bonds, Refunding Series 2003, 5.500%, 10/01/23 – AMBAC Insured No Opt. Call AA $ Flagler County, Florida, Capital Improvement Revenue Bonds, Series 2005, 5.000%, 10/01/30 – NPFG Insured 10/15 at 100.00 AA– 35 Florida Housing Finance Agency, GNMA Collateralized Home Ownership Revenue Refunding Bonds, Series 1987G-1, 8.595%, 11/01/17 No Opt. Call AA+ Florida Housing Finance Agency, Homeowner Mortgage Revenue Bonds, Series 1997-2, 5.900%, 7/01/29 – NPFG Insured (Alternative Minimum Tax) 1/15 at 100.00 AA+ Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-6, 4.625%, 7/01/31 (Alternative Minimum Tax) 1/16 at 100.00 AA+ Florida Municipal Loan Council, Revenue Bonds, Series 2000B: 0.000%, 11/01/25 – NPFG Insured No Opt. Call AA– 0.000%, 11/01/26 – NPFG Insured No Opt. Call AA– Florida Municipal Loan Council, Revenue Bonds, Series 2003A, 5.000%, 5/01/22 – NPFG Insured No Opt. Call AA– Florida State Board of Education, State University System Revenue Bonds, Series 2006A, 5.000%, 7/01/30 – FGIC Insured (UB) 7/15 at 101.00 AA Florida State Department of Management Services, Certificates of Participation, Series 2006A, 5.000%, 8/01/23 – NPFG Insured 8/15 at 101.00 AA+ Florida Water Pollution Control Financing Corporation, Revolving Fund Revenue Bonds, Series 2009A, 5.000%, 1/15/29 1/19 at 100.00 AAA FSU Financial Assistance Inc., Florida, General Revenue Bonds, Educational and Athletic Facilities Improvements, Series 2004, 5.000%, 10/01/16 – AMBAC Insured No Opt. Call A1 Halifax Hospital Medical Center, Florida, Revenue Bonds, Series 2006: 5.500%, 6/01/38 – AGM Insured 6/18 at 100.00 AA 5.375%, 6/01/46 6/16 at 100.00 BBB+ Hernando County, Florida, Revenue Bonds, Criminal Justice Complex Financing Program, Series 1986, 7.650%, 7/01/16 – FGIC Insured No Opt. Call AA– Hillsborough County Industrial Development Authority, Florida, Exempt Facilities Remarketed Revenue Bonds, National Gypsum Company, Apollo Beach Project, Series 2000B, 7.125%, 4/01/30 (Alternative Minimum Tax) No Opt. Call N/R Hillsborough County, Florida, Revenue Refunding Bonds, Tampa Bay Arena, Series 2005, 5.000%, 10/01/25 – FGIC Insured 10/15 at 100.00 AA+ Hollywood, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 2003, 5.000%, 10/01/20 – AGM Insured No Opt. Call Aa2 Lee Memorial Health System, Florida, Hospital Revenue Bonds, Series 2007A, 5.000%, 4/01/32 – NPFG Insured 4/17 at 100.00 AA– Leesburg, Florida, Hospital Revenue Bonds, Leesburg Regional Medical Center Project, Series 2002, 5.375%, 7/01/22 No Opt. Call A3 Miami-Dade County School Board, Florida, Certificates of Participation, Series 2006B, 5.000%, 11/01/31 (Pre-refunded 11/01/16) – AMBAC Insured 11/16 at 100.00 A1 (4) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 5.500%, 10/01/41 10/19 at 100.00 A Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 2009-B1, 5.625%, 7/01/38 7/18 at 100.00 AA Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2008, 5.000%, 7/01/35 – AGM Insured 7/18 at 100.00 AA Osceola County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, P.M. Wells Charter School Project, Series 2001A, 5.000%, 8/01/23 – NPFG Insured No Opt. Call AA– Palm Beach County Health Facilities Authority, Florida, Revenue Bonds, Sinai Residences of Boca Raton Project, Series 2014A, 7.250%, 6/01/34 6/22 at 102.00 N/R Palm Beach County School Board, Florida, Certificates of Participation, Series 2007E, 5.000%, 8/01/27 – NPFG Insured 8/17 at 100.00 AA– Palm Beach County School Board, Florida, Certificates of Participation, Tender Option Bond Trust 2089, 13.092%, 8/01/14 – AGM Insured (IF) No Opt. Call AA 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Palm Beach County, Florida, Public Improvement Revenue Bonds, Biomedical Research Park Project, Series 2005A, 5.000%, 6/01/25 (Pre-refunded 6/01/15) – AMBAC Insured 6/15 at 100.00 AA+ (4) $ Palm Beach County, Florida, Water and Sewer Revenue Bonds, FPL Reclaimed Water Project, Series 2009, 5.250%, 10/01/33 10/19 at 100.00 AAA Palm Beach County, Florida, Water and Sewer Revenue Bonds, Series 2006A: 5.000%, 10/01/31 (Pre-refunded 10/01/16) (UB) 10/16 at 100.00 AAA 5.000%, 10/01/36 (Pre-refunded 10/01/16) 10/16 at 100.00 Aaa Palm Beach County, Florida, Water and Sewer Revenue Bonds, Series 2006A, 5.000%, 10/01/36 10/16 at 100.00 AAA Port Saint Lucie. Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007, 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 AA– Reedy Creek Improvement District, Florida, Utility Revenue Bonds, Series 2005-1, 5.000%, 10/01/25 (Pre-refunded 10/01/15) – AMBAC Insured 10/15 at 100.00 A1 (4) Rivercrest Community Development District, Florida, Special Assessment Bonds, Series 2007, 5.000%, 5/01/30 – RAAI Insured 5/18 at 100.00 BB Seminole County, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 1992, 6.000%, 10/01/19 – NPFG Insured (ETM) No Opt. Call AA– (4) Seminole County, Florida, Water and Sewer Revenue Bonds, Refunding & Improvement Series 1992, 6.000%, 10/01/19 – NPFG Insured No Opt. Call Aa2 Sonoma Bay Community Development District, Florida, Special Assessment Bonds, Series 2005A, 5.450%, 5/01/36 5/15 at 100.00 N/R South Florida Water Management District, Certificates of Participation, Series 2006: 5.000%, 10/01/36 – AMBAC Insured 10/16 at 100.00 AA 9.267%, 10/01/36 – AMBAC Insured (IF) 10/16 at 100.00 AA South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (5) 8/17 at 100.00 AA Sumter County, Florida, Capital Improvement Revenue Bonds, Series 2006, 5.000%, 6/01/36 – AMBAC Insured 6/16 at 100.00 A Tallahassee, Florida, Consolidated Utility System Revenue Bonds, Series 2005, 5.000%, 10/01/25 – AMBAC Insured 10/15 at 100.00 AA+ Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/35 – NPFG Insured 10/15 at 100.00 AA Tampa Bay, Florida, Regional Water Supply Authority Utility System Revenue Bonds, Series 2008, 5.000%, 10/01/34 10/18 at 100.00 AA+ Tampa Sports Authority, Hillsborough County, Florida, Sales Tax Payments Special Purpose Bonds, Stadium Project, Series 1995: 5.750%, 10/01/20 – NPFG Insured No Opt. Call AA– 5.750%, 10/01/25 – NPFG Insured No Opt. Call AA– Tampa-Hillsborough County Expressway Authority, Florida, Revenue Bonds, Series 2005: 5.000%, 7/01/16 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 101.00 Aaa 5.000%, 7/01/16 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 101.00 Aaa Volusia County, Florida, Tax Revenue Bonds, Tourist Development, Series 2004, 5.000%, 12/01/24 (Pre-refunded 12/01/14) – AGM Insured 12/14 at 100.00 A2 (4) Total Florida Georgia – 1.3% (0.9% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2012B, 5.000%, 1/01/42 1/22 at 100.00 Aa3 Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.125%, 12/01/45 (6), (7) 12/20 at 100.00 N/R Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health East Issue, Series 2012, 4.250%, 11/15/42 No Opt. Call Aa2 Richmond County Development Authority, Georgia, Revenue Bonds, Medical College of Georgia, Cancer Research Center Project, Series 2004A, 5.000%, 12/15/24 (Pre-refunded 12/15/14) –AMBAC Insured 12/14 at 100.00 A1 (4) Total Georgia Nuveen Investments 43 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Guam – 0.2% (0.2% of Total Investments) $ Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 (Alternative Minimum Tax) 10/23 at 100.00 BBB $ Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.500%, 7/01/43 7/23 at 100.00 A– Total Guam Hawaii – 0.0% (0.0% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific University, Series 2013A, 6.875%, 7/01/43 7/23 at 100.00 BB+ Idaho – 0.4% (0.3% of Total Investments) Idaho Housing and Finance Association, GNMA Housing Revenue Refunding Bonds, Wedgewood Terrace Project, Series 2002A-1, 7.250%, 3/20/37 3/16 at 101.00 A1 80 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000B, 6.250%, 7/01/22 (Alternative Minimum Tax) 1/15 at 100.00 AAA 80 Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000E, 5.950%, 7/01/20 (Alternative Minimum Tax) 1/15 at 100.00 Aaa Madison County, Idaho, Hospital Revenue Certificates of Participation, Madison Memorial Hospital, Series 2006: 5.250%, 9/01/30 9/16 at 100.00 BB+ 5.250%, 9/01/37 9/16 at 100.00 BB+ Total Idaho Illinois – 16.5% (11.1% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured No Opt. Call AA– Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Series 2011, 5.250%, 12/01/40 12/21 at 100.00 AA Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/25 – FGIC Insured No Opt. Call AA– Chicago, Illinois, Sales Tax Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/22 at 100.00 AAA Cook County Community Consolidated School District 15, Palatine, Illinois, General Obligation Bonds, Series 2001, 0.000%, 12/01/20 – FGIC Insured No Opt. Call Aa2 Cook County Community High School District 219, Niles Township, Illinois, General Obligation Capital Appreciation Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured No Opt. Call A3 Cook County Community High School District 219, Niles Township, Illinois, General Obligation Capital Appreciation Bonds, Series 2001, 0.000%, 12/01/20 – NPFG Insured (ETM) No Opt. Call N/R (4) Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/22 11/20 at 100.00 AA Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2014B: 5.000%, 1/01/38 1/24 at 100.00 AA– 5.000%, 1/01/39 1/24 at 100.00 AA– Illinois Educational Facilities Authority, Revenue Bonds, Field Museum of Natural History, Series 2002, 5.500%, 11/01/36 11/23 at 100.00 A2 Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2014A, 5.000%, 9/01/39 9/24 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Healthcare, Tender Option Bond Trust 4285, 17.936%, 8/15/20 (IF) (5) No Opt. Call AA+ Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 Aa3 Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, The Carle Foundation, Series 2011A, 6.000%, 8/15/41 – AGM Insured 8/21 at 100.00 AA Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2012A, 5.000%, 10/01/51 10/21 at 100.00 AA+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., University Center Project, Series 2006B, 5.000%, 5/01/25 11/16 at 100.00 BBB+ 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Health Facilities Authority, Revenue Refunding Bonds, Lutheran General Health System, Series 1993C, 6.000%, 4/01/18 No Opt. Call Aa2 $ Illinois State, General Obligation Bonds, February Series 2014, 5.000%, 2/01/39 2/24 at 100.00 A– Illinois State, General Obligation Bonds, Refunding Series 2010, 5.000%, 1/01/21 – AGM Insured 1/20 at 100.00 AA Illinois State, General Obligation Bonds, Series 2009A, 5.000%, 9/01/34 9/18 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Tender Option Bond Trust 4304, 17.858%, 1/01/21 (IF) (5) No Opt. Call AA– Illinois, General Obligation Bonds, Illinois FIRST Program, Series 2001, 6.000%, 11/01/26 – FGIC Insured No Opt. Call AA– Lake County Community Unit School District 60, Waukegan, Illinois, General Obligation Refunding Bonds, Series 2001B: 0.000%, 11/01/19 – AGM Insured No Opt. Call A2 0.000%, 11/01/21 – AGM Insured No Opt. Call A2 Lake, Cook, Kane and McHenry Counties Community Unit School District 220, Barrington, Illinois, General Obligation Bonds, Refunding Series 2002, 5.250%, 12/01/20 – AGM Insured (UB) No Opt. Call AAA Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/25 1/16 at 100.00 D 5.250%, 1/01/30 1/16 at 100.00 D McHenry and Kane Counties Community Consolidated School District 158, Huntley, Illinois, General Obligation Bonds, Series 2003, 0.000%, 1/01/22 – FGIC Insured No Opt. Call A3 McHenry County Community High School District 154, Marengo, Illinois, Capital Appreciation School Bonds, Series 2001, 0.000%, 1/01/21 – FGIC Insured No Opt. Call Aa2 Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Refunding Bonds, Series 2010A, 5.500%, 6/15/50 6/20 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A, 0.000%, 6/15/26 – NPFG Insured 6/22 at 101.00 AAA Total Illinois Indiana – 4.6% (3.1% of Total Investments) Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Indiana Finance Authority, Educational Facilities Revenue Bonds, Valparaiso University Project, Series 2014, 5.000%, 10/01/44 10/24 at 100.00 A2 Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2010B., 5.000%, 12/01/37 12/20 at 100.00 Aa2 Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 2012A, 5.000%, 10/01/37 10/22 at 100.00 AA Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 2014A, 5.000%, 10/01/44 10/24 at 100.00 AA Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2004A, 5.000%, 1/01/32 – FGIC Insured 1/15 at 100.00 AA– Saint Joseph County Hospital Authority, Indiana, Revenue Bonds, Beacon Health System Obligated Group, Series 2013C, 4.000%, 8/15/44 8/23 at 100.00 AA– Saint Joseph County, Indiana, Educational Facilities Revenue Bonds, University of Notre Dame du Lac Project, Refunding Series 2009, 5.000%, 3/01/36 3/18 at 100.00 Aaa St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2005, 5.250%, 2/15/23 (6) 2/15 at 100.00 N/R Valparaiso, Indiana, Exempt Facilities Revenue Bonds, Pratt Paper LLC Project, Series 2013, 7.000%, 1/01/44 (Alternative Minimum Tax) 1/24 at 100.00 N/R Total Indiana Nuveen Investments 45 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Iowa – 0.9% (0.6% of Total Investments) $ Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.250%, 12/01/25 12/23 at 100.00 BB– $ Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 90 5.625%, 6/01/46 6/15 at 100.00 B+ Total Iowa Kansas – 0.0% (0.0% of Total Investments) 65 Sedgwick and Shawnee Counties, Kansas, GNMA Collateralized Single Family Mortgage Revenue Refunding Bonds, Series 1994A-1, 7.900%, 5/01/24 (Alternative Minimum Tax) No Opt. Call Aaa Kentucky – 1.7% (1.1% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A, 6.500%, 3/01/45 6/20 at 100.00 BBB+ Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare System Obligated Group, Series 2011, 5.000%, 8/15/42 8/21 at 100.00 A+ Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C: 0.000%, 7/01/43 7/31 at 100.00 Baa3 0.000%, 7/01/46 7/31 at 100.00 Baa3 Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Series 2013A: 5.750%, 7/01/49 7/23 at 100.00 Baa3 6.000%, 7/01/53 7/23 at 100.00 Baa3 Lexington-Fayette Urban County Government Public Facilities Corporation, Kentucky State Lease Revenue Bonds, Eastern State Hospital Project, Series 2011A, 5.250%, 6/01/31 6/21 at 100.00 Aa3 Total Kentucky Louisiana – 6.1% (4.1% of Total Investments) Ascension Parish Industrial development Board, Louisiana, Revenue Bonds, Impala Warehousing (US) LLC Project, Series 2013, 6.000%, 7/01/36 7/23 at 100.00 N/R Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006B, 5.000%, 6/01/22 – AMBAC Insured 6/16 at 100.00 A– Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our Lady Health System, Series 2005A, 5.250%, 8/15/31 8/15 at 100.00 A+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2011, 6.750%, 5/15/41 5/21 at 100.00 Baa1 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A, 5.000%, 7/01/36 7/23 at 100.00 A Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Second Lien Series 2010B, 5.000%, 5/01/45 5/20 at 100.00 AA Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 AA New Orleans, Louisiana, Sewerage Service Revenue Bonds, Refunding Series 2014, 5.000%, 6/01/44 6/24 at 100.00 A Total Louisiana Maryland – 0.4% (0.3% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/26 – SYNCORA GTY Insured 9/16 at 100.00 BB+ Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/28 – CIFG Insured 6/16 at 100.00 AA 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Maryland (continued) $ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2011, 6.250%, 7/01/31 7/21 at 100.00 BBB $ Total Maryland Massachusetts – 2.6% (1.7% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior Lien Series 2010B, 5.000%, 1/01/37 1/20 at 100.00 A+ Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2013X, 5.000%, 10/01/48 10/23 at 100.00 A1 Massachusetts Development Finance Agency, Revenue Bonds, Olin College, Series 2013E, 5.000%, 11/01/43 11/23 at 100.00 A+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Massachusetts Eye and Ear Infirmary, Series 2010C, 5.375%, 7/01/35 7/20 at 100.00 BBB– Massachusetts Port Authority, Special Facilities Revenue Bonds, ConRac Project, Series 2011A, 5.125%, 7/01/41 7/21 at 100.00 A Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – AGM Insured (UB) (5) 2/17 at 100.00 AA+ Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Senior Lien Parking Revenue Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 A+ Total Massachusetts Michigan – 5.3% (3.6% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 5.250%, 11/01/35 11/20 at 100.00 AA Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/21 No Opt. Call AAA 0.000%, 12/01/22 No Opt. Call AAA 0.000%, 12/01/23 No Opt. Call AAA 0.000%, 12/01/24 No Opt. Call AAA Kent Hospital Finance Authority, Michigan, Revenue Bonds, Metropolitan Hospital, Series 2005A, 6.000%, 7/01/35 7/15 at 100.00 BB+ Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 Aa2 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A– Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A: 5.000%, 12/01/31 (Pre-refunded 12/01/16) (UB) 12/16 at 100.00 N/R (4) 5.000%, 12/01/31 (UB) 12/16 at 100.00 AA– Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation Revenue Bonds, Series 2006, 5.500%, 6/01/35 6/16 at 100.00 BBB Total Michigan Minnesota – 0.1% (0.1% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., Series 2005, 6.000%, 11/15/25 11/15 at 100.00 BBB– Mississippi – 0.3% (0.2% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 No Opt. Call A Nuveen Investments 47 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Missouri – 1.1% (0.7% of Total Investments) $ Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal Regional Hospital, Series 2006, 5.000%, 3/01/22 3/16 at 100.00 BBB+ $ Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2004, 5.500%, 2/15/24 2/15 at 102.00 BBB+ Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Saint Louis College of Pharmacy, Series 2013, 5.500%, 5/01/43 5/23 at 100.00 BBB+ Total Missouri Nebraska – 2.1% (1.4% of Total Investments) Lincoln, Nebraska, Electric System Revenue Bonds, Refunding Series 2012, 5.000%, 9/01/37 9/22 at 100.00 AA Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2007A, 5.000%, 2/01/43 2/17 at 100.00 AA Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2012A, 5.000%, 2/01/42 2/22 at 100.00 AA Omaha Public Power District, Nebraska, Separate Electric System Revenue Bonds, Nebraska City 2, Tender Option Bond Trust 11673, 20.108%, 8/01/40 – AMBAC Insured (IF) 2/17 at 100.00 AA+ Total Nebraska Nevada – 5.5% (3.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, General Obligation Bonds, Bond Bank Refunding Series 2009: 5.000%, 6/01/27 6/19 at 100.00 Aa1 5.000%, 6/01/28 6/19 at 100.00 Aa1 5.000%, 6/01/29 6/19 at 100.00 Aa1 Clark County, Nevada, General Obligation Bonds, Transportation, Refunding Series 2010B: 5.000%, 7/01/25 1/20 at 100.00 Aa1 5.000%, 7/01/26 1/20 at 100.00 Aa1 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water & Refunding Series 2011C, 5.000%, 6/01/38 6/21 at 100.00 AA+ Las Vegas Valley Water District, Nevada, General Obligation Bonds, Water Series 2012B, 5.000%, 6/01/42 6/22 at 100.00 AA+ Washoe County, Nevada, General Obligation Bonds, Reno-Sparks Convention & Visitors Authority, Refunding Series 2011, 5.000%, 7/01/32 7/21 at 100.00 AA Total Nevada New Jersey – 4.1% (2.8% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) 1/24 at 100.00 AA New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 (Pre-refunded 9/01/15) 9/15 at 100.00 A2 (4) 5.250%, 9/01/26 (Pre-refunded 9/01/15) 9/15 at 100.00 A2 (4) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters University Hospital, Series 2007, 5.750%, 7/01/37 7/18 at 100.00 BB+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital Appreciation Series 2010A, 0.000%, 12/15/33 No Opt. Call A2 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006A, 5.250%, 12/15/20 No Opt. Call A2 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, 5.000%, 12/15/23 No Opt. Call A2 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey (continued) $ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.000%, 1/01/24 (Pre-refunded 1/01/15) – AGM Insured 1/15 at 100.00 AA (4) $ New Jersey Turnpike Authority, Revenue Bonds, Series 2009H, 5.000%, 1/01/36 1/19 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Tender Option Bond Trust 1154, 17.258%, 1/01/43 (IF) (5) 7/22 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 5.000%, 6/01/29 6/17 at 100.00 B 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New York – 9.9% (6.7% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical Center, Series 2005, 5.000%, 2/01/28 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2013A, 5.000%, 7/01/43 7/23 at 100.00 AA– Hempstead Town Industrial Development Agency, New York, Revenue Bonds, Adelphi University, Civic Facility Project, Series 2005, 5.000%, 10/01/30 (Pre-refunded 10/01/15) 10/15 at 100.00 A (4) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.750%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006C, 5.000%, 9/01/35 – NPFG Insured 9/16 at 100.00 AA– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2012A, 5.000%, 9/01/42 9/22 at 100.00 A– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012H, 5.000%, 11/15/42 No Opt. Call AA– Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of Rochester Project, Series 2013A, 5.000%, 7/01/43 7/23 at 100.00 AA– New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 12/20 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Second General Resolution Revenue Bonds, Fiscal 2014 Series BB, 5.000%, 6/15/46 6/23 at 100.00 AA+ 10 New York City, New York, General Obligation Bonds, Fiscal Series 1996J, 5.500%, 2/15/26 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 (Pre-refunded 3/01/15) 3/15 at 100.00 Aa2 (4) New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 (Pre-refunded 4/01/15) 4/15 at 100.00 N/R (4) New York Convention Center Development Corporation, Hotel Unit Fee Revenue Bonds, Series 2005, 5.000%, 11/15/44 – AMBAC Insured 11/15 at 100.00 AA+ New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 (WI/DD, Settling 11/20/14) 11/24 at 100.00 N/R Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Eighth Series 2013, 5.000%, 12/01/43 (Alternative Minimum Tax) 12/23 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy Ninth Series 2013, 5.000%, 12/01/38 12/23 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Nuveen Investments 49 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) No Opt. Call AA– $ Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Bonds, Tender Option Bond Trust 2012-10W, 7.333%, 11/15/21 (IF) (5) No Opt. Call AA– Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding Subordinate Lien Series 2013A: 5.000%, 11/15/28 No Opt. Call A+ 0.000%, 11/15/31 No Opt. Call A+ 0.000%, 11/15/32 No Opt. Call A+ Total New York North Carolina – 0.8% (0.5% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue Bonds, Series 2008, Trust 1149, 15.139%, 7/15/32 (IF) (5) 1/18 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2011A, 5.250%, 1/15/42 1/21 at 100.00 AA– University of North Carolina, Charlotte, General Revenue Bonds, Series 2013A, 3.625%, 4/01/43 4/23 at 100.00 AA– Wake County Industrial Facilities and Pollution Control Financing Authority, North Carolina, Pollution Control Revenue Refunding Bonds, Duke Energy Progress, Inc. Project, Series 2013, 4.000%, 6/01/41 6/23 at 100.00 Aa2 Total North Carolina Ohio – 6.7% (4.5% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Cleveland Heights-University Heights City School District, Ohio, General Obligation Bonds, School Improvement Series 2014, 5.000%, 12/01/51 6/23 at 100.00 AA Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 5.250%, 12/01/24 (Pre-refunded 12/01/14) – AGM Insured 12/14 at 100.00 AA (4) Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Series 2011A, 5.000%, 11/15/41 11/21 at 100.00 AA+ Greene County, Ohio, Hospital Facilities Revenue Bonds, Kettering Health Nretwork Series 2009, 5.500%, 4/01/39 4/19 at 100.00 A JobsOhio Beverage System, Ohio, Statewide Liquor Profits Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 (UB) (5) 1/23 at 100.00 AA JobsOhio Beverage System, Ohio, Statewide Senior Lien Liquor Profits Revenue Bonds, Tender Option Bond Trust 1157: 17.295%, 1/01/38 (IF) (5) 1/23 at 100.00 AA 17.295%, 1/01/38 (IF) (5) 1/23 at 100.00 AA Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Projects, Junior Lien Convertible Series 2013A-3, 0.000%, 2/15/36 2/31 at 100.00 A+ Total Ohio Oklahoma – 2.9% (1.9% of Total Investments) Grand River Dam Authority, Oklahoma, Revenue Bonds, Series 2014A, 5.000%, 6/01/39 6/24 at 100.00 A+ Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 5.375%, 9/01/36 9/16 at 100.00 BBB– 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Oklahoma (continued) Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007: $ 5.000%, 2/15/37 2/17 at 100.00 AA $ 5.000%, 2/15/42 2/17 at 100.00 AA Oklahoma Municipal Power Authority, Power Supply System Revenue Bonds, Series 2007, 4.500%, 1/01/47 – FGIC Insured 1/17 at 100.00 AA– Tulsa Airports Improvement Trust, Oklahoma, General Airport Revenue Bonds, Series 2013A: 5.625%, 6/01/38 – BAM Insured (Alternative Minimum Tax) 6/23 at 100.00 AA 5.625%, 6/01/43 – BAM Insured (Alternative Minimum Tax) 6/23 at 100.00 AA Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 (UB) 12/16 at 100.00 AA+ 99 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Tender Option Bond Trust 3500, 8.521%, 6/15/30 (IF) 12/16 at 100.00 AA+ Total Oklahoma Oregon – 0.9% (0.6% of Total Investments) Oregon State Department of Transportation, Highway User Tax Revenue Bonds, Senior Lien Series 2013A, 5.000%, 11/15/38 11/23 at 100.00 AAA Pennsylvania – 3.9% (2.6% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewer Revenue Bonds, Series 2005A, 5.000%, 12/01/23 – NPFG Insured 12/15 at 100.00 AA– 75 Annville-Cleona School District, Lebanon County, Pennsylvania, General Obligation Bonds, Series 2005, 6.000%, 3/01/28 – AGM Insured 3/15 at 100.00 A1 Annville-Cleona School District, Lebanon County, Pennsylvania, General Obligation Bonds, Series 2005: 6.000%, 3/01/28 (Pre-refunded 3/01/15) – AGM Insured 3/15 at 100.00 A1 (4) 6.000%, 3/01/28 (Pre-refunded 3/01/15) – AGM Insured 3/15 at 100.00 A1 (4) Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, School Lane Charter School, Series 2007A, 5.000%, 3/15/37 3/17 at 100.00 BBB– Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, Series 1997B, 5.700%, 7/01/27 – AMBAC Insured No Opt. Call A2 Lehigh County Authority, Pennsylvania, Water and Sewer Capital Appreciation Revenue Bonds, City of Allentown Concession, Series 2013B: 0.000%, 12/01/31 No Opt. Call A 0.000%, 12/01/32 No Opt. Call A Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, City of Allentown Concession, Series 2013A, 5.125%, 12/01/47 12/23 at 100.00 A 50 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2003C, 5.250%, 12/15/16 – FGIC Insured No Opt. Call A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing Program-Delaware Valley College of Science and Agriculture Project, Series 2012 LL1, 4.000%, 11/01/32 11/22 at 100.00 Baa3 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured 12/16 at 100.00 AA Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 9/15 at 100.00 AA Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 0.000%, 12/01/38 12/27 at 100.00 A– Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – AMBAC Insured 6/16 at 100.00 A+ Total Pennsylvania Puerto Rico – 0.2% (0.1% of Total Investments) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/54 – AMBAC Insured No Opt. Call BBB Nuveen Investments 51 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island – 1.5% (1.0% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A: $ 6.000%, 6/01/23 No Opt. Call A2 $ 6.125%, 6/01/32 No Opt. Call BBB+ 6.250%, 6/01/42 No Opt. Call BBB– Total Rhode Island South Carolina – 1.4% (0.9% of Total Investments) South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2013A, 5.125%, 12/01/43 12/23 at 100.00 AA– South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2014A, 5.500%, 12/01/54 6/24 at 100.00 AA– Total South Carolina South Dakota – 0.2% (0.1% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, Series 2014B, 5.000%, 11/01/44 11/24 at 100.00 A+ Tennessee – 0.6% (0.4% of Total Investments) Harpeth Valley Utilities District, Davidson and Williamson Counties, Tennessee, Utilities Revenue Bonds, Series 2012A: 4.000%, 9/01/40 9/22 at 100.00 AA 4.000%, 9/01/42 9/22 at 100.00 AA Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain States Health Alliance, Series 2006A, 5.500%, 7/01/36 7/16 at 100.00 BBB+ Total Tennessee Texas – 11.4% (7.7% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 4.250%, 8/15/36 2/17 at 100.00 AAA Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (6) 1/15 at 100.00 C Bryan, Brazos County, Texas, Electric System Revenue Bonds, Series 2009, 5.000%, 7/01/34 7/17 at 100.00 A+ Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Refunding Series 2013A, 5.000%, 1/01/43 1/23 at 100.00 BBB Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.250%, 1/01/46 1/21 at 100.00 BBB Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 5.125%, 11/01/43 (Alternative Minimum Tax) 11/22 at 100.00 A+ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding and Improvement Bonds, Series 2012C, 5.000%, 11/01/45 – AGM Insured 11/21 at 100.00 A+ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Series 2012H, 5.000%, 11/01/42 (Alternative Minimum Tax) No Opt. Call A+ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Tender Option Bond Trust 2013-9A, 18.033%, 4/01/53 (IF) 10/23 at 100.00 AA+ Harris County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Memorial Hermann Healthcare System, Series 2004A: 5.000%, 12/01/20 (Pre-refunded 12/01/14) 12/14 at 100.00 A+ (4) 5.000%, 12/01/21 (Pre-refunded 12/01/14) 12/14 at 100.00 A+ (4) 5.125%, 12/01/22 (Pre-refunded 12/01/14) 12/14 at 100.00 A+ (4) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Senior Lien Series 2001G, 5.250%, 11/15/30 – NPFG Insured No Opt. Call AA– Houston, Texas, Airport System Special Facilities Revenue Bonds, United Airlines, Inc. Terminal E Project, Refunding Series 2014, 5.000%, 7/01/29 (Alternative Minimum Tax) 7/24 at 100.00 B 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2011D, 5.000%, 11/15/40 11/21 at 100.00 AA $ Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/25 – AMBAC Insured No Opt. Call A2 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 2/16 at 100.00 BBB 5.125%, 8/15/26 2/16 at 100.00 BBB Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 BBB Lower Colorado River Authority, Texas, Revenue Refunding Bonds, Series 2012A, 5.000%, 5/15/39 No Opt. Call A1 North Central Texas Health Facilities Development Corporation, Texas, Revenue Bonds, Children’s Medical Center Dallas Project, Series 2012, 5.000%, 8/15/32 8/22 at 100.00 Aa2 North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A: 0.000%, 9/01/43 9/31 at 100.00 AA+ 0.000%, 9/01/45 9/31 at 100.00 AA+ Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 2001C, 5.200%, 5/01/28 (6) 11/15 at 100.00 C Southwest Higher Education Authority Inc, Texas, Revenue Bonds, Southern Methodist University, Series 2010, 5.000%, 10/01/41 10/20 at 100.00 AA– Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2013A, 5.000%, 8/15/43 8/23 at 100.00 Aa3 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) 2/17 at 100.00 AA Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/30 No Opt. Call A3 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE Mobility Partners Segments 3 Segments 3A & 3B Facility, Series 2013, 6.750%, 6/30/43 (Alternative Minimum Tax) 9/23 at 100.00 BBB– Texas State, General Obligation Bonds, Series 2008, Trust 3213, 13.821%, 4/01/28 (IF) 4/17 at 100.00 AAA Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier Refunding Series 2012A, 5.000%, 8/15/41 8/22 at 100.00 A– Total Texas Utah – 1.5% (1.0% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Utah Transit Authority, Sales Tax Revenue and Refunding Bonds, Series 2012, 5.000%, 6/15/42 6/22 at 100.00 A1 Total Utah Virginia – 0.5% (0.4% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail & Capital Improvement Project, Refunding Second Senior Lien Series 2014A, 5.000%, 10/01/53 4/22 at 100.00 BBB+ Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) 1/22 at 100.00 BBB– Total Virginia Nuveen Investments 53 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Washington – 5.4% (3.6% of Total Investments) $ King County, Washington, Sewer Revenue Bonds, Refunding Series 2012, 5.000%, 1/01/52 1/22 at 100.00 AA+ $ King County, Washington, Sewer Revenue Bonds, Series 2009, 5.250%, 1/01/42 1/19 at 100.00 AA+ Port of Seattle, Washington, Revenue Bonds, Intermediate Lien Refunding Series 2012A, 5.000%, 8/01/30 8/22 at 100.00 A+ Seattle Housing Authority, Washington, Pooled Housing Revenue Bonds, Refunding Series 2014, 5.000%, 12/01/44 12/23 at 100.00 AA Skagit County Public Hospital District 1, Washington, General Obligation Bonds, Series 2004A, 5.375%, 12/01/19 (Pre-refunded 12/01/14) – NPFG Insured 12/14 at 100.00 A1 (4) Spokane Public Facilities District, Washington, Hotel, Motel, and Sales Use Tax Revenue Bonds, Series 2013A, 5.000%, 12/01/38 6/23 at 100.00 A+ Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington Health Care Facilities Authority, Revenue Bonds, Kadlec Regional Medical Center, Series 2010, 5.500%, 12/01/39 12/20 at 100.00 Baa3 Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, Refunding Series 2012B, 5.000%, 10/01/30 10/22 at 100.00 AA Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, Series 2012A, 5.000%, 10/01/42 10/22 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 12/17 at 100.00 N/R Total Washington Wisconsin – 2.2% (1.4% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2010A, 5.625%, 4/15/39 4/20 at 100.00 A Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2012A, 5.000%, 7/15/25 7/21 at 100.00 A Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Divine Savior Healthcare, Series 2006, 5.000%, 5/01/32 5/16 at 100.00 BBB Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., Series 2004, 5.750%, 5/01/24 No Opt. Call BBB Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/40 2/22 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A, 5.250%, 8/15/34 8/16 at 100.00 A– Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 (Pre-refunded 5/01/16) – FGIC Insured 5/16 at 100.00 AA (4) Total Wisconsin Wyoming – 0.2% (0.1% of Total Investments) Sweetwater County, Wyoming, Solid Waste Disposal Revenue Bonds, FMC Corporation, Series 2005, 5.600%, 12/01/35 (Alternative Minimum Tax) 12/15 at 100.00 A– $ Total Municipal Bonds (cost $1,513,797,702) 54 Nuveen Investments Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 22 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 6 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ 28 Total Corporate Bonds (cost $2,256) Total Long-Term Investments (cost $1,513,799,958) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.1% (0.1% of Total Investments) MUNICIPAL BONDS – 0.1% (0.1% of Total Investments) California – 0.1% (0.1% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (7) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (7) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (7) No Opt. Call N/R $ Total California Total Short-Term Investments (cost $1,515,000) Total Investments (cost $1,515,314,958) – 148.6% Floating Rate Obligations – (5.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (44.2)% (9) ) Other Assets Less Liabilities – 1.2% (10) Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 55 NPM Nuveen Premium Income Municipal Fund 2, Inc. Portfolio of Investments (continued) October 31, 2014 Investments in Derivatives as of October 31, 2014 Interest Rate Swaps outstanding: Counterparty Notional Amount Fund Pay/Receive Floating Rate Floating Rate Index Fixed Rate (Annualized) Fixed Rate Payment Frequency Effective Date (11) Termination Date Unrealized Appreciation (Depreciation) (10) Barclays Bank PLC $ Receive Weekly USD-SIFMA % Quarterly 2/20/15 2/20/30 $ ) All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.8%. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each contract. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. USD-SIFMA United States Dollar-Securities Industry and Financial Markets Association. See accompanying notes to financial statements. 56 Nuveen Investments NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 146.3% (99.8% of Total Investments) MUNICIPAL BONDS – 145.7% (99.4% of Total Investments) Alabama – 3.7% (2.6% of Total Investments) $ Alabama Special Care Facilities Financing Authority, Birmingham, Hospital Revenue Bonds, Daughters of Charity National Health System – Providence Hospital and St. Vincent’s Hospital, Series 1995, 5.000%, 11/01/25 (ETM) 1/15 at 100.00 Aaa $ Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006C-2, 5.000%, 11/15/39 (UB) 11/16 at 100.00 AA+ Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A, 5.000%, 11/15/30 11/15 at 100.00 Baa2 Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, International Paper Company, Series 2005A, 5.000%, 6/01/25 6/15 at 100.00 BBB Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, Series 2004A, 5.250%, 1/01/23 – AGM Insured No Opt. Call AA Selma Industrial Development Board, Alabama, Gulf Opportunity Zone Revenue Bonds, International Paper Company Project, Series 2010A, 5.800%, 5/01/34 5/20 at 100.00 BBB Total Alabama Alaska – 0.3% (0.2% of Total Investments) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/01/30 (Pre-refunded 12/01/14) – FGIC Insured (UB) 12/14 at 100.00 AA+ (4) Arizona – 3.5% (2.4% of Total Investments) Apache County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, Tucson Electric Power Company, Series 20102A, 4.500%, 3/01/30 3/22 at 100.00 BBB+ Arizona Sports and Tourism Authority, Tax Revenue Bonds, Multipurpose Stadium Facility Project, Refunding Senior Series 2012A, 5.000%, 7/01/30 7/22 at 100.00 A1 Phoenix Mesa Gateway Airport Authority, Arizona, Special Facility Revenue Bonds, Mesa Project, Series 2012: 5.000%, 7/01/27 (Alternative Minimum Tax) 7/22 at 100.00 AA+ 5.000%, 7/01/32 (Alternative Minimum Tax) 7/22 at 100.00 AA+ Pinal County Electrical District 3, Arizona, Electric System Revenue Bonds, Refunding Series 2011, 5.250%, 7/01/41 7/21 at 100.00 A Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A– Total Arizona California – 20.8% (14.2% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue Bonds, Channing House, Series 2010, 6.000%, 5/15/30 5/20 at 100.00 A Anaheim Public Financing Authority, California, Senior Lease Bonds, Public Improvement Project, Refunding Series 2007A-1, 4.375%, 3/01/37 – FGIC Insured 9/17 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 4/01/37 4/16 at 100.00 A+ California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, Series 2013A, 5.000%, 7/01/37 7/23 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 5.000%, 11/15/42 (UB) 11/16 at 100.00 AA– California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB Nuveen Investments 57 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ California State Public Works Board, Lease Revenue Bonds, Judicial Council of California, Various Projects Series 2013A, 5.000%, 3/01/38 3/23 at 100.00 A1 $ California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2010A-1, 5.750%, 3/01/30 3/20 at 100.00 A1 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2011A, 5.125%, 10/01/31 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2005, 5.000%, 6/01/33 (Pre-refunded 6/01/15) – CIFG Insured 6/15 at 100.00 Aa3 (4) California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 Aa3 California Statewide Communities Development Authority, School Facility Revenue Bonds, Aspire Public Schools, Series 2010, 6.000%, 7/01/40 1/19 at 100.00 BB California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes of the West, Series 2010, 6.250%, 10/01/39 10/19 at 100.00 BBB+ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A, 5.000%, 7/01/39 7/15 at 100.00 B– California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender Option Bond Trust 3175, 13.545%, 5/15/40 (IF) 5/18 at 100.00 AA– Clovis Unified School District, Fresno County, California, General Obligation Bonds, Election 2012 Series 2013B, 5.000%, 8/01/38 8/23 at 100.00 AA Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A, 0.000%, 1/15/26 No Opt. Call BBB– Gavilan Joint Community College District, Santa Clara and San Benito Counties, California, General Obligation Bonds, Election of 2004 Series 2011D, 5.750%, 8/01/35 8/21 at 100.00 Aa2 Glendale Redevelopment Agency, California, Tax Allocation Bonds, Central Glendale Redevelopment Project, Series 2010, 5.500%, 12/01/24 12/16 at 100.00 A Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Hillsborough City School District, San Mateo County, California, General Obligation Bonds, Series 2006B, 0.000%, 9/01/27 No Opt. Call AAA Madera County, California, Certificates of Participation, Children’s Hospital Central California, Series 2010, 5.375%, 3/15/36 3/20 at 100.00 A+ Marinez Unified School District, Contra Costa County, California, General Obligation Bonds, Series 2011, 5.875%, 8/01/31 8/24 at 100.00 AA Mendocino-Lake Community College District, California, General Obligation Bonds, Election 2006, Series 2011B, 0.000%, 8/01/31 – AGM Insured 8/26 at 100.00 AA Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/28 2/28 at 100.00 AA M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009C, 7.000%, 11/01/34 No Opt. Call A Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.625%, 11/01/29 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 5.250%, 11/01/21 11/20 at 100.00 Ba1 Petaluma, Sonoma County, California, Wastewater Revenue Bonds, Refunding Series 2011, 5.500%, 5/01/32 5/21 at 100.00 AA– Ridgecrest Redevelopment Agency, California, Ridgecrest Redevelopment Project Tax Allocation Bonds, Refunding Series 2010, 6.125%, 6/30/37 6/20 at 100.00 A– 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Francisco Bay Area Rapid Transit District, California, Sales Tax Revenue Bonds, Refunding Series 2006A, 4.250%, 7/01/31 – AGM Insured (UB) 7/16 at 100.00 AA+ $ San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 8/19 at 100.00 A– San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Bonds, Refunding Junior Lien Series 2014B, 5.250%, 1/15/44 (WI/DD, Settling 11/06/14) 1/25 at 100.00 BB+ San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Bonds, Refunding Senior Lien Series 2014A, 5.000%, 1/15/44 (WI/DD, Settling 11/06/14) 1/25 at 100.00 BBB– San Luis Obispo County Financing Authority, California, Revenue Bonds, Nacimiento Water Project, Tender Option Bond Trust 3030, 18.075%, 9/01/38 – NPFG Insured (IF) 9/17 at 100.00 AA+ Semitrophic Improvement District of Semitrophic Water Storage District, Kern County, California, Revenue Bonds, Refunding Series 2009A, 5.000%, 12/01/38 12/19 at 100.00 AA– Wiseburn School District, Los Angeles County, California, General Obligation Bonds, Series 2011B: 0.000%, 8/01/36 – AGM Insured 8/31 at 100.00 AA 5.625%, 5/01/41 – AGM Insured 8/21 at 100.00 AA Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 2011C, 5.250%, 8/01/47 8/21 at 100.00 Aa2 Total California Colorado – 8.1% (5.5% of Total Investments) Adams County School District 1, Mapleton Public Schools, Colorado, General Obligation Bonds, Series 2010, 6.250%, 12/01/35 12/20 at 100.00 Aa2 Brighton Crossing Metropolitan District 4, Colorado, General Obligation Bonds, Limited Tax Convertible to Unlimited Tax, Refunding Series 2013, 7.000%, 12/01/23 7/18 at 100.00 N/R Broomfield, Colorado, Water Activity Enterprise, Water Revenue Bonds, Series 2012, 5.000%, 12/01/20 No Opt. Call A1 Central Platte Valley Metropolitan District, Colorado, General Obligation Bonds, Refunding Series 2013A, 6.000%, 12/01/38 12/23 at 100.00 BBB Colorado City Metropolitan District, Oueblo County, Colorado, Water and Wastewater Enterprise Revenue Bonds, Refunding & Improvement Series 2012, 4.500%, 12/01/34 No Opt. Call A– Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Pinnacle Charter School, Inc. High School Project, Series 2010, 5.000%, 12/01/29 12/19 at 100.00 BBB Colorado Health Facilities Authority, Colorado, Revenue Bonds, Children’s Hospital Colorado Project, Series 2013A, 5.000%, 12/01/36 12/23 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Craig Hospital Project, Series 2012, 4.000%, 12/01/42 No Opt. Call A– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Evangelical Lutheran Good Samaritan Society Project, Series 2013, 5.625%, 6/01/43 6/23 at 100.00 A3 Colorado Springs, Colorado, Utilities System Improvement Revenue Bonds, Series 2013B-1, 5.000%, 11/15/38 11/23 at 100.00 AA Colorado Springs, Colorado, Utility System Revenue Bonds, Improvement Series 2008C, 5.500%, 11/15/48 11/18 at 100.00 AA 25 Colorado State Board of Governors, Colorado State University Auxiliary Enterprise System Revenue Bonds, Series 2009A, 5.000%, 3/01/34 3/19 at 100.00 Aa2 Colorado State Board of Governors, Colorado State University Auxiliary Enterprise System Revenue Bonds, Series 2009A, 5.000%, 3/01/34 (Pre-refunded 3/01/19) 3/19 at 100.00 N/R (4) Colorado Water Resources and Power Development Authority, Water Resources Revenue Bonds, City of Fountain, Electric, Water & Wastewater Utility Enterprise Project, Series 2013A, 5.000%, 9/01/38 – AGM Insured 9/22 at 100.00 AA Nuveen Investments 59 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) Commerce City Northern Infrastructure General Improvement District, Colorado, General Obligation Bonds, Series 2013: $ 5.000%, 12/01/29 – AGM Insured 12/22 at 100.00 AA $ 5.000%, 12/01/30 – AGM Insured 12/22 at 100.00 AA 5.000%, 12/01/31 – AGM Insured 12/22 at 100.00 AA Concord Metropolitan District, Douglas County, Colorado, General Obligation Bonds, Refunding Series 2010, 5.375%, 12/01/40 12/20 at 100.00 BBB Denver City and County, Colorado, Airport System Revenue Bonds, Series 2012B, 5.000%, 11/15/32 11/22 at 100.00 A+ Eagle River Water and Sanitation District, Eagle County, Colorado, Enterprise Wastewater Revenue Bonds, Series 2012, 5.000%, 12/01/42 No Opt. Call A+ Foothills Metropolitan District In the City of Fort Collins, Colorado, Special Revenue Bonds, Series 2014: 5.750%, 12/01/30 12/24 at 100.00 N/R 6.000%, 12/01/38 12/24 at 100.00 N/R Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/15/22 (Pre-refunded 12/15/14) – AGM Insured 12/14 at 100.00 AA (4) Meridian Metropolitan District, Douglas County, Colorado, General Obligation Refunding Bonds, Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured 12/20 at 100.00 AA Parker Water and Sanitation District, Douglas County, Colorado, General Obligation Bonds, Refunding Series 2012, 4.500%, 8/01/37 No Opt. Call AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.000%, 1/15/34 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 Salida Hospital District, Colorado, Revenue Bonds, Series 2006, 5.250%, 10/01/36 10/16 at 100.00 N/R SBC Metropolitan District, Colorado, General Obligation Bonds, Series 2012, 4.000%, 12/01/37 No Opt. Call BBB+ Stonegate Village Metropolitan District, Colorado, Wastewater Enterprise Revenue Bonds, Series 2014, 3.250%, 12/01/26 – BAM Insured 12/22 at 100.00 AA Total Colorado Florida – 7.3% (5.0% of Total Investments) Bay County, Florida, Educational Facilities Revenue Refunding Bonds, Bay Haven Charter Academy, Inc. Project, Series 2010A, 6.000%, 9/01/40 9/20 at 100.00 BBB– Bay County, Florida, Educational Facilities Revenue Refunding Bonds, Bay Haven Charter Academy, Inc. Project, Series 2013A: 5.000%, 9/01/43 9/23 at 100.00 BBB– 5.000%, 9/01/45 9/23 at 100.00 BBB– Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, Series 2009B, 7.000%, 4/01/39 4/19 at 100.00 A– Brwoard County, Florida, Fuel System Revenue Bonds, Fort Lauderdale Fuel Facilities LLC Project, Series 2013A, 5.000%, 4/01/33 – AGM Insured (Alternative Minimum Tax) 4/23 at 100.00 AA Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – AGM Insured 10/21 at 100.00 AA Florida Higher Educational Facilities Financing Authority, Revenue Bonds, Nova Southeastern University, Refunding Series 2011, 6.375%, 4/01/31 4/21 at 100.00 Baa1 Jacksonville, Florida, Transportation Revenue Bonds, Refunding Series 2012A, 5.000%, 10/01/24 10/22 at 100.00 AA– Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 5.000%, 10/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) 10/15 at 100.00 A Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Series 2012, 5.000%, 7/01/42 7/22 at 100.00 AA 60 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ Miami-Dade County, Florida, Water and Sewer System Revenue Bonds, Series 2013A, 5.000%, 10/01/42 10/22 at 100.00 Aa3 $ Northern Palm Beach County Improvement District, Florida, Water Control and Improvement Bonds, Development Unit 46B, Series 2007A, 5.350%, 8/01/41 8/17 at 100.00 N/R Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach Gardens, Series 2004A, 5.900%, 5/01/35 5/15 at 101.00 N/R South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (5) 8/17 at 100.00 AA Sumter County Industrial Development Authority, Florida, Hospital Revenue Bonds, Central Florida Health Alliance Projects, Series 2014A, 5.125%, 7/01/34 1/24 at 100.00 A3 Sunrise, Florida, Utility System Revenue Refunding Bonds, Series 1998, 5.000%, 10/01/28 – AMBAC Insured 10/18 at 100.00 AA– Total Florida Georgia – 2.5% (1.7% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – FGIC Insured No Opt. Call AA– Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.250%, 11/01/34 – AGM Insured 11/19 at 100.00 AA Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010A, 5.000%, 2/15/30 2/20 at 100.00 A Georgia Municipal Electric Authority, General Power Revenue Bonds, Series 1993B, 5.700%, 1/01/19 – FGIC Insured (ETM) No Opt. Call A1 (4) Total Georgia Guam – 0.7% (0.5% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.500%, 7/01/30 7/20 at 100.00 A– Hawaii – 0.9% (0.6% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific Health Obligated Group, Series 2010A, 5.500%, 7/01/40 7/20 at 100.00 A2 Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific Health Obligated Group, Series 2013A, 5.500%, 7/01/43 7/23 at 100.00 A2 Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaii Pacific University, Series 2013A, 6.625%, 7/01/33 7/23 at 100.00 BB+ Total Hawaii Idaho – 0.5% (0.4% of Total Investments) Idaho Housing and Finance Association, Single Family Mortgage Revenue Bonds, Series 2009BI, 5.650%, 7/01/26 7/19 at 100.00 A1 Idaho Water Resource Board, Water Resource Loan Program Revenue, Ground Water Rights Mitigation Series 2012A, 5.000%, 9/01/32 9/22 at 100.00 Baa1 Twin Falls County School District 411, Idaho, General Obligation Bonds, Series 2014A, 4.500%, 9/15/32 No Opt. Call Aa1 Total Idaho Illinois – 16.4% (11.2% of Total Investments) Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 A+ Chicago Board of Education, Illinois, General Obligation Lease Certificates, Series 1992A, 6.250%, 1/01/15 – NPFG Insured No Opt. Call AA– Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien Series 2005A, 5.000%, 1/01/33 – FGIC Insured 1/16 at 100.00 AA– Nuveen Investments 61 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Cook County Forest Preserve District, Illinois, General Obligation Bonds, Personal Property Replacement Tax Alternate Source, Series 2012C, 5.000%, 12/15/37 – AGM Insured 6/22 at 100.00 AA $ Cook County School District 99, Cicero, Illinois, General Obligation School Bonds, Series 1997, 8.500%, 12/01/15 – FGIC Insured No Opt. Call A3 Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 7.750%, 5/15/30 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 75 Series 2010D-1, 7.000%, 5/15/18 No Opt. Call N/R Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009, 5.250%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, DePaul University, Series 2011A, 5.750%, 10/01/27 4/21 at 100.00 A Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 5.625%, 1/01/37 1/18 at 100.00 Baa2 Illinois Finance Authority, Revenue Bonds, Ingalls Health System, Series 2013, 5.000%, 5/15/43 5/22 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 6.000%, 5/15/39 5/20 at 100.00 A Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A: 5.500%, 7/01/28 7/23 at 100.00 A– 6.000%, 7/01/43 7/23 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, Series 2009C, 6.625%, 11/01/39 5/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009: 6.875%, 8/15/38 8/19 at 100.00 BBB+ 7.000%, 8/15/44 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured 3/20 at 100.00 AA Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, Series 2009, 6.125%, 5/15/25 5/19 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., Refunding Series 2007A, 5.250%, 5/01/34 5/17 at 100.00 BBB+ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/25 8/22 at 100.00 A– Illinois State, General Obligation Bonds, Series 2013, 5.500%, 7/01/38 7/23 at 100.00 A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 5.000%, 1/01/38 1/23 at 100.00 AA– Lake, Cook, Kane and McHenry Counties Community Unit School District 220, Barrington, Illinois, General Obligation Bonds, Refunding Series 2002, 5.250%, 12/01/19 – AGM Insured (UB) No Opt. Call AAA Mc Henry and Lake Counties Community Consolidated School District 26, Cary, Illinois, General Obligation Bonds, Series 2011B, 6.250%, 2/01/21 – AGM Insured 2/20 at 100.00 A2 McHenry and Lake Counties Community Consolidated School District 26, Cary, Illinois, General Obligation Bonds, Series 2011A: 6.000%, 2/01/24 – AGM Insured 2/20 at 100.00 A2 6.000%, 2/01/25 – AGM Insured 2/20 at 100.00 A2 Metropolitan Pier and Exposition Authority, Illinois, McCormick Place Expansion Project Refunding Bonds, Series 2012B, 5.000%, 6/15/52 6/22 at 100.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/24 – NPFG Insured 6/22 at 101.00 AAA 0.000%, 6/15/40 – NPFG Insured No Opt. Call AAA 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) Quad Cities Regional Economic Development Authority, Illinois, Revenue Bonds, Augustana College, Series 2012: $ 5.000%, 10/01/25 10/22 at 100.00 Baa1 $ 5.000%, 10/01/26 10/22 at 100.00 Baa1 Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series 2010: 5.250%, 6/01/21 No Opt. Call A 6.250%, 6/01/24 6/16 at 100.00 A– Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1990A, 7.200%, 11/01/20 – AMBAC Insured No Opt. Call AA University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 6.000%, 10/01/32 10/23 at 100.00 A Total Illinois Indiana – 2.8% (1.9% of Total Investments) Carmel Redevelopment Authority, Indiana, Lease Rent Revenue Bonds, Series 2005: 0.000%, 2/01/24 No Opt. Call AA+ 0.000%, 2/01/25 No Opt. Call AA+ Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, Series 2006, 5.250%, 8/01/36 (Pre-refunded 8/01/16) 8/16 at 100.00 N/R (4) Indiana Finance Authority, Educational Facilities Refunding Revenue Bonds, Butler University Project, Series 2012B, 5.000%, 2/01/29 2/22 at 100.00 BBB+ Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For Educational Excellence, Inc., Series 2009A, 7.000%, 10/01/39 10/19 at 100.00 BB– Indiana Finance Authority, Hospital Revenue Bonds, Floyd Memorial Hospital and Health Services Project, Refunding Series 2010, 5.125%, 3/01/30 3/20 at 100.00 BBB Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing Project, Series 2013A, 5.000%, 7/01/44 (Alternative Minimum Tax) 7/23 at 100.00 BBB Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, Series 2014: 5.250%, 9/01/34 (Alternative Minimum Tax) 9/24 at 100.00 BBB 5.250%, 9/01/40 (Alternative Minimum Tax) 9/24 at 100.00 BBB Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured No Opt. Call AA Total Indiana Iowa – 0.8% (0.6% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.000%, 7/01/20 7/16 at 100.00 BB+ Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, University of Dubuque Project, Refunding Series 2011, 6.000%, 10/01/31 10/21 at 100.00 BBB– Iowa Student Loan Liquidity Corporation, Student Loan Revenue Bonds, Refunding Series 2009-2, 5.500%, 12/01/25 12/19 at 100.00 A1 Total Iowa Kansas – 1.2% (0.8% of Total Investments) Johnson and Miami Counties Unified School District 230, Kansas, General Obligation Bonds, Series 2011A: 5.000%, 9/01/26 9/21 at 100.00 Aa3 5.000%, 9/01/27 9/21 at 100.00 Aa3 Kansas State Power Pool, Electric Utility Revenue Bonds, Dogwood Energy Facility, Series 2012A, 5.000%, 12/01/31 12/20 at 100.00 Baa1 Overland Park Transportation Development District, Kansas, Sales Tax Revenue Bonds, Oak Park Mall Project, Series 2010, 5.900%, 4/01/32 4/20 at 100.00 BBB Nuveen Investments 63 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kansas (continued) $ Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 No Opt. Call A– $ Total Kansas Kentucky – 1.8% (1.2% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro Medical Health System, Series 2010A, 6.000%, 6/01/30 6/20 at 100.00 BBB+ Pikeville, Kentucky, Hospital Revenue Bonds, Pikeville Medical Center, Inc. Project, Improvement and Refunding Series 2011, 6.250%, 3/01/31 3/21 at 100.00 A3 Warren County, Kentucky, Hospital Refunding Revenue Bonds, Bowling Green-Warren County Community Hospital Corporation, Series 2013, 5.000%, 4/01/28 4/23 at 100.00 A Total Kentucky Louisiana – 7.9% (5.4% of Total Investments) Louisiana Local Government Environmental Facilities and Community Development Authority, GNMA Collateralized Mortgage Revenue Refunding Bonds, Sharlo Apartments, Series 2002A, 6.500%, 6/20/37 6/36 at 101.00 Ba3 Louisiana Public Facilities Authority, Dock and Wharf Revenue Bonds, Impala Warehousing (US) LLC Project, Series 2013, 6.500%, 7/01/36 (Alternative Minimum Tax) 7/23 at 100.00 N/R Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our Lady Health System, Series 2005A, 5.250%, 8/15/32 8/15 at 100.00 A+ Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A, 5.500%, 5/15/47 5/17 at 100.00 Baa1 Louisiana Stadium and Exposition District, Revenue Refunding Bonds, Senior Lien Series 2013A: 5.000%, 7/01/30 7/23 at 100.00 A 5.000%, 7/01/31 7/23 at 100.00 A 5.000%, 7/01/36 7/23 at 100.00 A Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A: 4.750%, 5/01/39 – AGM Insured 5/16 at 100.00 Aa1 4.500%, 5/01/41 – FGIC Insured (UB) 5/16 at 100.00 AA Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006, Residuals 661, 16.135%, 5/01/34 – NPFG Insured (IF) 5/16 at 100.00 AA Total Louisiana Maine – 0.7% (0.5% of Total Investments) Maine Health and Higher Educational Facilities Authority Revenue Bonds, Eastern Maine Medical Center Obligated Group Issue, Series 2013, 5.000%, 7/01/43 7/23 at 100.00 Baa1 Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical Center, Series 2011, 6.750%, 7/01/36 7/21 at 100.00 BBB– Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 AA Total Maine Maryland – 0.1% (0.0% of Total Investments) Maryland Community Development Administration, Housing Revenue Bonds, Series 1996A, 5.875%, 7/01/16 1/15 at 100.00 Aa2 50 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2004, 5.375%, 8/15/24 No Opt. Call A2 Total Maryland Massachusetts – 1.5% (1.0% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Curry College, Series 2005A, 5.000%, 3/01/35 – ACA Insured 3/15 at 100.00 BBB 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts (continued) $ Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 5.250%, 10/01/26 4/15 at 101.00 N/R $ Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – AGM Insured (UB) (5) 2/17 at 100.00 AA+ Total Massachusetts Michigan – 3.7% (2.5% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 5.000%, 11/01/30 11/20 at 100.00 AA Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 AA– Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/01/34 – FGIC Insured 7/16 at 100.00 AA– Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 BBB+ Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, W.A. Foote Memorial Hospital, Refunding Series 2006B-2, 5.000%, 6/01/27 – AGM Insured 6/20 at 100.00 AA Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A– Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005, 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 2006A: 5.000%, 12/01/31 (Pre-refunded 12/01/16) (UB) 12/16 at 100.00 N/R (4) 5.000%, 12/01/31 (UB) 12/16 at 100.00 AA– Total Michigan Minnesota – 1.5% (1.0% of Total Investments) Duluth Housing & Redevelopment Authority, Minnesota, Lease Revenue Bonds, Duluth Public Schools Academy, Series 2010A, 5.875%, 11/01/40 11/20 at 100.00 BBB– Hermantown Independent School District 700, Minnesota, General Obligation Bonds, School Building Series 2014A, 4.000%, 2/01/29 2/24 at 100.00 Aa2 Mankato Independent School District 77, Minnesota, General Obligation Bonds, School Building Series 2014A, 4.000%, 2/01/15 No Opt. Call AA+ Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Subordinate Lien, Refunding Series 2014A, 5.000%, 1/01/30 1/24 at 100.00 A Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, Regions Hospital Parking Ramp Project, Series 2007-1, 5.000%, 8/01/36 8/16 at 100.00 N/R University of Minnesota, General Obligation Bonds, Series 2014B, 4.000%, 1/01/32 1/24 at 100.00 Aa1 Total Minnesota Mississippi – 1.8% (1.2% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 4/15 at 100.00 BBB Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial Healthcare, Series 2004B-1, 5.000%, 9/01/24 No Opt. Call A Mississippi, General Obligation Bonds, Refunding Series 2002A, 5.500%, 12/01/18 No Opt. Call AA+ Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company Project, Series 2008A, 6.500%, 9/01/32 9/18 at 100.00 BBB Total Mississippi Nuveen Investments 65 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Missouri – 2.9% (1.9% of Total Investments) $ Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/44 10/22 at 100.00 AA+ $ Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Saint Francis Medical Center, Series 2013A, 3.375%, 6/01/28 6/22 at 100.00 AA– Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Southeast Missouri Hospital Association, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 BBB– Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 10/19 at 100.00 A– Liberty Public School District 53,Clay County, Missouri, Lease Participation Certificates, School Boards Association, Series 2014, 5.000%, 4/01/31 4/22 at 100.00 AA– Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Kansas City University of Medicine and Biosciences, Series 2013A: 5.000%, 6/01/30 6/23 at 100.00 A1 5.000%, 6/01/33 6/23 at 100.00 A1 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Saint Louis College of Pharmacy, Series 2013, 5.250%, 5/01/33 5/23 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, University of Central Missouri, Series 2013C2, 5.000%, 10/01/34 10/23 at 100.00 A Missouri Joint Municipal Electric Utility Commission, Power Supply System Revenue Bonds, MoPEP Facilities, Series 2012: 5.000%, 1/01/22 1/21 at 100.00 A2 5.000%, 1/01/23 1/21 at 100.00 A2 5.000%, 1/01/25 1/21 at 100.00 A2 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Sunset Hills, Series 2013A, 5.875%, 9/01/43 9/23 at 100.00 A– Total Missouri Nebraska – 1.4% (0.9% of Total Investments) Douglas County Hospital Authority 2, Nebraska, Hospital Revenue Bonds, Madonna Rehabilitation Hospital Project, Series 2014: 5.000%, 5/15/27 5/24 at 100.00 BBB+ 5.000%, 5/15/36 5/24 at 100.00 BBB+ Fremont, Nebraska, Combined Utilities System Revenue Bonds, Series 2014B, 5.000%, 7/15/34 7/21 at 100.00 AA– Lincoln County Hospital Authority 1, Nebraska, Hospital Revenue and Refunding Bonds, Great Plains Regional Medical Center Project, Series 2012, 5.000%, 11/01/42 No Opt. Call A– Papillion-LaVista School District 27, Sarpy County, Nebraska, General Obligation Bonds, Series 2014, 5.000%, 12/01/25 6/24 at 100.00 Aa2 Total Nebraska Nevada – 1.1% (0.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/15/30 6/19 at 100.00 BBB– Total Nevada New Jersey – 1.6% (1.1% of Total Investments) Gloucester County Pollution Control Financing Authority, New Jersey, Pollution Control Revenue Bonds, Logan Project, Refunding Series 2014A, 5.000%, 12/01/24 (Alternative Minimum Tax) No Opt. Call BBB– New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 2013D, 5.000%, 7/01/33 7/23 at 100.00 A 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey (continued) $ New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call AA– $ New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call AA– (4) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call AA– (4) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call AA– (4) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 4.750%, 6/01/34 6/17 at 100.00 B2 Total New Jersey New Mexico – 0.3% (0.2% of Total Investments) New Mexico Hospital Equipment Loan Council, First Mortgage Revenue Bonds, La Vida LLena Project, Series 2010A, 6.125%, 7/01/40 7/20 at 100.00 BBB– New York – 5.5% (3.8% of Total Investments) Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/32 4/17 at 100.00 BB+ Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 6.250%, 7/15/40 1/20 at 100.00 BBB– Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/15/47 – NPFG Insured 2/17 at 100.00 AA– Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 5.000%, 11/15/34 11/19 at 100.00 AA Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013A, 5.000%, 11/15/38 5/23 at 100.00 AA– New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Fiscal 2011 Series EE, 5.375%, 6/15/43 12/20 at 100.00 AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Second General Resolution Revenue Bonds, Fiscal 2015 Series AA, 4.000%, 6/15/44 6/24 at 100.00 AA+ New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 (WI/DD, Settling 11/20/14) 11/24 at 100.00 N/R New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.000%, 11/15/44 11/21 at 100.00 A+ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997, 6.250%, 12/01/15 – NPFG Insured (Alternative Minimum Tax) No Opt. Call AA– Total New York North Carolina – 0.1% (0.1% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care System Revenue Bonds, Carolinas Health Care, Series 2007A, 5.000%, 1/15/31 1/17 at 100.00 AA– North Dakota – 0.8% (0.5% of Total Investments) Burleigh County, North Dakota, Health Care Revenue Bonds, Saint Alexius Medical Center Project, Series 2014A, 5.000%, 7/01/35 7/21 at 100.00 BBB+ Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 6.250%, 11/01/31 11/21 at 100.00 A+ Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated Group, Series 2012, 5.000%, 12/01/32 12/21 at 100.00 A– Total North Dakota Nuveen Investments 67 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio – 4.3% (2.9% of Total Investments) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2, 5.125%, 6/01/24 6/17 at 100.00 B– $ Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010: 5.250%, 11/01/29 11/20 at 100.00 A– 5.750%, 11/01/40 11/20 at 100.00 A– Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB– Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 12/20 at 100.00 BB– Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.250%, 2/15/33 2/23 at 100.00 A+ Total Ohio Oklahoma – 1.3% (0.9% of Total Investments) Tulsa Airports Improvement Trust, Oklahoma, General Airport Revenue Bonds, Series 2013A, 5.375%, 6/01/33 – BAM Insured (Alternative Minimum Tax) 6/23 at 100.00 AA Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, Series 2006, 5.000%, 12/15/36 (UB) 12/16 at 100.00 AA+ 88 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health System, tender option Bond Trust 3500, 8.521%, 6/15/30 (IF) 12/16 at 100.00 AA+ Total Oklahoma Oregon – 0.4% (0.3% of Total Investments) Forest Grove, Oregon, Campus Improvement Revenue Bonds, Pacific University Project, Refunding Series 2014A, 5.000%, 5/01/40 5/22 at 100.00 BBB Portland, Oregon, River District Urban Renewal and Redevelopment Bonds, Series 2012C, 5.000%, 6/15/28 6/22 at 100.00 A1 Total Oregon Pennsylvania – 4.4% (3.0% of Total Investments) Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, School Lane Charter School, Series 2007A, 5.000%, 3/15/37 3/17 at 100.00 BBB– Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social Ministries Project, Series 2009, 6.125%, 1/01/29 1/19 at 100.00 BBB+ Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, Republic Services Inc Project, Refunding Series 2010A, 0.370%, 4/01/19 (Mandatory put 1/02/15) (Alternative Minimum Tax) No Opt. Call BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 7/20 at 100.00 Baa3 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured 12/16 at 100.00 AA Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue, Series 2013A, 5.000%, 12/01/38 12/22 at 100.00 AA– Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 (Pre-refunded 5/15/20) 5/20 at 100.00 AA (4) Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011: 6.000%, 8/01/36 8/20 at 100.00 A+ 6.500%, 8/01/41 8/20 at 100.00 A+ 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ Southcentral Pennsylvania General Authority, Revenue Bonds, Wellspan Health Obligated Group, Series 2014A, 5.000%, 6/01/44 (WI/DD, Settling 11/10/14) 6/24 at 100.00 AA– $ Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011, 5.250%, 8/01/19 No Opt. Call BBB+ Total Pennsylvania Rhode Island – 2.4% (1.6% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2002A, 6.250%, 6/01/42 No Opt. Call BBB– South Carolina – 1.9% (1.3% of Total Investments) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.250%, 1/01/21 – FGIC Insured No Opt. Call AA– South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding Series 2014C, 5.000%, 12/01/39 12/24 at 100.00 AA– Total South Carolina Tennessee – 1.0% (0.7% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 1/23 at 100.00 A+ Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Refunding Bonds, Covenant Health, Series 2006, 0.000%, 1/01/41 1/17 at 30.07 A Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, Wellmont Health System, Series 2006C, 5.250%, 9/01/36 9/16 at 100.00 BBB+ Total Tennessee Texas – 17.2% (11.8% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 4.250%, 8/15/36 2/17 at 100.00 AAA Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Improvement Series 2013C, 5.000%, 11/01/38 (Alternative Minimum Tax) 11/22 at 100.00 A+ Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding and Improvement Bonds, Series 2012C, 5.000%, 11/01/45 – AGM Insured 11/21 at 100.00 A+ Garland Housing Finance Corporation, Texas, Multifamily Housing Revenue Bonds, Legacy Pointe Apartments, Series 2000, 7.500%, 6/01/40 (Alternative Minimum Tax) 12/14 at 100.00 N/R Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 2013A, 5.125%, 10/01/43 10/23 at 100.00 BBB+ Harris County Cultural Education Facilities Finance Corporation, Texas Medical Facilities Revenue Refunding Bonds, Baylor College of Medicine, Series 2012A, 5.000%, 11/15/37 No Opt. Call A– Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/28 – AMBAC Insured No Opt. Call A2 Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 2002A, 5.750%, 12/01/32 – AGM Insured (ETM) No Opt. Call AA (4) Houston, Texas, Subordinate Lien Airport System Revenue Refunding Bonds, Series 2012A, 5.000%, 7/01/32 (Alternative Minimum Tax) 7/22 at 100.00 A North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008A, 5.750%, 1/01/40 – AGC Insured 1/18 at 100.00 AA North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 5.750%, 1/01/38 1/18 at 100.00 A3 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 0.000%, 9/01/43 9/31 at 100.00 AA+ Nuveen Investments 69 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A, 6.250%, 1/01/39 1/19 at 100.00 A2 $ Reagan Hospital District of Reagan County, Texas, Limited Tax Revenue Bonds, Series 2014A, 5.000%, 2/01/34 2/24 at 100.00 Baa2 Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources Project, Trust 1031, 17.711%, 2/15/30 (IF) (5) 2/17 at 100.00 AA Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 8/20 at 100.00 Aa3 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) 2/17 at 100.00 AA Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior Lien Series 2008D, 6.250%, 12/15/26 No Opt. Call A– Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/28 No Opt. Call A3 Texas Private Activity Bond Surface Transportation Corporation, Revenue Bonds, NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project, Senior Lien Series 2009, 6.875%, 12/31/39 12/19 at 100.00 Baa2 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010: 7.000%, 6/30/34 6/20 at 100.00 Baa3 7.000%, 6/30/40 6/20 at 100.00 Baa3 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE Mobility Partners Segments 3 Segments 3A & 3B Facility, Series 2013, 7.000%, 12/31/38 (Alternative Minimum Tax) 9/23 at 100.00 BBB– Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public School Project, Series 2007A, 5.000%, 8/15/37 (Pre-refunded 8/15/17) – ACA Insured 8/17 at 100.00 BBB (4) Texas State, General Obligation Bonds, Series 2008, Trust 3213, 13.821%, 4/01/28 (IF) 4/17 at 100.00 AAA Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/21 – AMBAC Insured No Opt. Call A– Travis County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Daughters of Charity National Health System, Series 1993B, 6.000%, 11/15/22 (ETM) 1/15 at 100.00 Aaa Total Texas Utah – 0.5% (0.3% of Total Investments) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000G, 5.875%, 7/01/27 (Alternative Minimum Tax) 1/15 at 100.00 AA Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001C: 5.500%, 1/01/18 (Alternative Minimum Tax) 1/15 at 100.00 AA– 5.650%, 1/01/21 (Alternative Minimum Tax) 1/15 at 100.00 Aaa Utah State Charter School Finance Authority, Charter School Revenue Bonds, North Davis Preparatory Academy, Series 2010, 6.375%, 7/15/40 7/20 at 100.00 BBB– Utah State Charter School Finance Authority, Charter School Revenue Bonds, Paradigm High School, Series 2010A, 6.375%, 7/15/40 7/20 at 100.00 BB– Total Utah Virgin Islands – 0.5% (0.4% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2009A, 6.000%, 10/01/39 10/19 at 100.00 Baa3 Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, Series 2009A, 6.750%, 10/01/37 10/19 at 100.00 Baa3 Total Virgin Islands 70 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 1.4% (1.0% of Total Investments) $ Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B, 0.000%, 7/01/38 No Opt. Call BBB– $ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 B– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) 1/22 at 100.00 BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012, 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 2.3% (1.6% of Total Investments) Grant County Public Utility District 2, Washington, Revenue Bonds, Wanapum Hydroelectric Development, Series 2005A: 5.000%, 1/01/34 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 AA– (4) 5.000%, 1/01/34 (Pre-refunded 1/01/15) – FGIC Insured 1/15 at 100.00 AA (4) Washington Health Care Facilities Authority, Revenue Bonds, Seattle Children’s Hospital, Series 2012A, 5.000%, 10/01/42 10/22 at 100.00 AA Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2009A, 6.000%, 1/01/33 7/19 at 100.00 A Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 12/17 at 100.00 N/R Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical Center, Series 2007B, 5.750%, 8/15/37 – ACA Insured 8/17 at 100.00 BBB Total Washington West Virginia – 1.3% (0.9% of Total Investments) West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Charleston Area Medical Center, Series 2009A, 5.625%, 9/01/32 9/19 at 100.00 A3 West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 6/23 at 100.00 A Total West Virginia Wisconsin – 4.6% (3.1% of Total Investments) Monroe Redevelopment Authority, Wisconsin, Development Revenue Bonds, The Monroe Clinic, Inc., Series 2009, 5.875%, 2/15/39 2/19 at 100.00 A3 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Agnesian HealthCare, Inc., Series 2013B, 5.000%, 7/01/36 7/23 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, Inc., Series 2010B, 5.000%, 4/01/30 4/20 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., Series 2012, 5.000%, 6/01/32 6/22 at 100.00 A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Rogers Memorial Hospital, Inc., Series 2014A: 5.000%, 7/01/27 7/24 at 100.00 BBB+ 5.000%, 7/01/29 7/24 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Rogers Memorial Hospital, Inc., Series 2014B, 5.000%, 7/01/44 7/24 at 100.00 BBB+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A: 5.250%, 8/15/21 8/16 at 100.00 A– 5.250%, 8/15/34 8/16 at 100.00 A– Wisconsin Health and Educational Facilities Authority, Wisconsin, Revenue Bonds, Dickson Hollow Project. Series 2014, 5.250%, 10/01/39 10/22 at 102.00 N/R Nuveen Investments 71 NPT Nuveen Premium Income Municipal Fund 4, Inc. Portfolio of Investments (continued) October 31, 2014 Principal Amount (000) Description (1) Maturity Ratings (3) Value Wisconsin (continued) $ Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 (Pre-refunded 5/01/16) – FGIC Insured (UB) (5) 5/16 at 100.00 AA (4) $ Total Wisconsin $ Total Municipal Bonds (cost $829,188,094) Shares Description (1) Value COMMON STOCKS – 0.6% (0.4% of Total Investments) Airlines – 0.6% (0.4% of Total Investments) American Airlines Group Inc., (6) $ Total Common Stocks (cost $2,640,137) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 50 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 5.500% 7/15/19 N/R $ 14 Las Vegas Monorail Company, Senior Interest Bonds (7), (8) 3.000% 7/15/55 N/R $ 64 Total Corporate Bonds (cost $5,081) Total Long-Term Investments (cost $831,833,312) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.4% (0.2% of Total Investments) MUNICIPAL BONDS – 0.4% (0.2% of Total Investments) $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 7/10/15 (7) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 7/10/15 (7) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 7/10/15 (7) No Opt. Call N/R $ Total California Total Short-Term Investments (cost $2,240,000) Total Investments (cost $834,073,312) – 146.7% Floating Rate Obligations – (7.9)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (41.9)% (9) ) Other Assets Less Liabilities – 3.1% Net Assets Applicable to Common Shares – 100% $ 72 Nuveen Investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.6%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 73 Statement of Assets and Liabilities October 31, 2014 Premium Income (NPI ) Premium Income 2 (NPM ) Premium Income 4 (NPT ) Assets Long-term investments, at value (cost $1,325,116,841, $1,513,799,958 and $831,833,312, respectively) $ $ $ Short-term investments, at value (cost $8,340,000, $1,515,000and $2,240,000) Cash — Receivable for: Dividends — Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations Unrealized depreciation on interest rate swaps — — Payable for: Common share dividends Interest — — Investments purchased Offering costs — — Variable Rate MuniFund Term Preferred (“VMTP”) Shares, at liquidation value — — Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value — Accrued expenses: Management fees Directors fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value (“NAV”) per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Preferred See accompanying notes to financial statements. 74 Nuveen Investments Statement of Operations Year Ended October 31, 2014 Premium Income (NPI ) Premium Income 2 (NPM ) Premium Income 4 (NPT ) Investment Income $ $ $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees — Remarketing fees — Custodian fees and expenses Directors fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees Investor relations expenses Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of: Investments Swaps — ) — Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 75 Statement of Changes in Net Assets Premium Income (NPI) Premium Income 2 (NPM) Premium Income 4 (NPT) Year Ended 10/31/14 Year Ended 10/31/13 Year Ended 10/31/14 Year Ended 10/31/13 Year Ended 10/31/14 Year Ended 10/31/13 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Swaps — — ) — — — Net increase (decrease) in net assets applicable to common shares from operations ) ) ) Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Net proceeds from common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to common shares from capital share transactions — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of)net investment income at the end of period $ See accompanying notes to financial statements. 76 Nuveen Investments Statement of Cash Flows Year Ended October 31, 2014 Premium Income (NPI ) Premium Income 2 (NPM ) Premium Income 4 (NPT ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales of and maturities of investments Proceeds from (Purchases of) short-term investments, net ) ) Amortization (Accretion) of premiums and discount, net ) ) ) Amortization of deferred offering costs (Increase) Decrease in: Receivable for dividends ) — ) Receivable for interest ) Receivable for investments sold ) ) ) Other assets Increase (Decrease) in: Payable for interest ) — — Payable for investments purchased Accrued management fees Accrued Directors fees ) ) ) Accrued other expenses ) Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of: Investments ) ) ) Swaps — — Taxes paid on undistributed capital gains ) ) ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in: Cash overdraft — — Floating rate obligations ) ) ) Payable for offering costs ) — — Cash distributions paid to common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) Cash at the beginning of period Cash at the end of period $ $ $ — Premium Premium Premium Income Income 2 Income 4 Supplemental Disclosure of Cash Flow Information (NPI ) (NPM ) (NPT ) Cash paid for interest (excluding amortization of offering costs) $ $ $ See accompanying notes to financial statements. Nuveen Investments 77 FinancialHighlights Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Accumu- lated Net Realized Gains to Auction Rate Preferred Share-holders (a) Total From Net Investment Income to Common Share- holders From Accumu- lated Net Realized Gains to Common Share- holders Total Discount from Common Shares Repurchased and Retired Ending Common Share NAV Ending Market Value Premium Income (NPI) Year Ended 10/31: $ — $ — $ $ ) $ — $ ) $ — $ $ ) — — ) ) — ) — — — ) — ) — ) ) — ) — ) — ) — ) — ) — Premium Income 2 (NPM) Year Ended 10/31: — — ) — ) — ) — — ) ) — ) — — — ) — ) — ) ) — ) — ) — ) — ) — ) — * (a) The amounts shown are based on common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. 78 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c) Based on Common Share NAV (b) Based on Market Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (d) Net Investment Income (Loss) Portfolio Turnover Rate (e) % % $ % % 17 % ) ) 18 8 9 6 15 ) ) 16 15 8 7 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”), VMTP Shares and/or VRDP Shares, where applicable. (d) The expense ratios reflect, among other things, all interest expense and other costs related to VMTP Shares, VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Note 1 – General Information and Significant Accounting Policies, Variable Rate MuniFund Term Preferred Shares and Variable Rate Demand Preferred Shares and Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, respectively, as follows: Premium Income (NPI) Year Ended 10/31: % Premium Income 2 (NPM) Year Ended 10/31: % (e) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. * Rounds to less than $0.01 per share. See accompanying notes to financial statements. Nuveen Investments 79 Financial Highlights (continued) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Accumu- lated Net Realized Gains to Auction Rate Preferred Share- holders (a) Total From Net Investment Income to Common Share- holders From Accumu- lated Net Realized Gains to Common Share- holders Total Discount from Common Shares Repurchased and Retired Ending Common Share NAV Ending Market Value Premium Income 4 (NPT) Year Ended 10/31: $ — $ — $ $ ) $ — $ ) $ — $ $ ) — — ) ) — ) — — — ) — ) — ) — — ) — ) — ) — ) — ) — (a) The amounts shown are based on common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. 80 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c) Based on Common Share NAV (b) Based on Market Value (b) Ending Net Assets Applicable to Common Shares (000 ) Expenses (d) Net Investment Income (Loss ) Portfolio Turnover Rate (e) % % $ % % 13 % ) ) 17 9 11 * 16 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or VRDP Shares, where applicable. (d) The expense ratios reflect, among other things, all interest expense and other costs related to VRDP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Note 1 – General Information and Significant Accounting Policies, Variable Rate Demand Preferred Shares and Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, respectively, as follows: Premium Income 4 (NPT) Year Ended 10/31: % (e) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. * During the fiscal year ended October 31, 2010, Premium Income 4 (NPT) received payments from the Adviser of $240 to offset losses realized on the disposal of investments purchased in violation of the Fund’s investment restrictions. This reimbursement did not have an impact on the Fund’s Total Return Based on Common Share NAV. See accompanying notes to financial statements. Nuveen Investments 81 Financial Highlights (continued) ARPS at the End of Period VMTP Shares at the End of Period VRDP Shares at the End of Period Aggregate Amount Outstanding Asset Coverage Per $25,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Aggregate Amount Outstanding Asset Coverage Per $100,000 Share Premium Income (NPI) Year Ended 10/31: $ — $ — $ $ $ — $ — Premium Income 2 (NPM) Year Ended 10/31: — Premium Income 4 (NPT) Year Ended 10/31: — 82 Nuveen Investments Notes to Financial Statements 1. General Information and Significant Accounting Policies General Information Fund Information The funds covered in this report and their corresponding New York Stock Exchange (“NYSE”) symbols are as follows (each a “Fund” and collectively, the “Funds”): • Nuveen Premium Income Municipal Fund, Inc. (NPI) (“Premium Income (NPI)”) • Nuveen Premium Income Municipal Fund 2, Inc. (NPM) (“Premium Income 2 (NPM)”) • Nuveen Premium Income Municipal Fund 4, Inc. (NPT) (“Premium Income 4 (NPT)”) The Funds are registered under the Investment Company Act of 1940, as amended, as diversified closed-end registered investment companies. Premium Income (NPI), Premium Income 2 (NPM) and Premium Income 4 (NPT) were incorporated under the state laws of Minnesota on April 15, 1988, November 4, 1991 and January 13, 1993, respectively. Investment Adviser The Funds’ investment adviser is Nuveen Fund Advisors, LLC (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). The Adviser is responsible for each Fund’s overall investment strategy and asset allocation decisions. The Adviser has entered into sub-advisory agreements with Nuveen Asset Management, LLC (the “Sub-Adviser”), a subsidiary of the Adviser, under which the Sub-Adviser manages the investment portfolios of the Funds. Purchase and Sale Agreement On October 1, 2014, TIAA-CREF, a national financial services organization, completed its previously announced acquisition of Nuveen, the parent company of the Adviser. The transaction has not resulted in any change in the portfolio management of the Funds or in the Funds’ investment objectives or policies. Because the consummation of the acquisition resulted in the “assignment” (as defined in the Investment Company Act of 1940) and automatic termination of the Funds’ investment management agreements and investment sub-advisory agreements, Fund shareholders were asked to approve new investment management agreements with the Adviser and new investment sub-advisory agreements with each Fund’s Sub-Adviser. These new agreements were approved by shareholders of each of the Funds, and went into effect on October 1, 2014. The terms of the new agreements, including the fees payable to each Fund’s Adviser and Sub-Adviser, are substantially identical to those of the investment management agreements and investment sub-advisory agreements in place immediately prior to the closing. Investment Objectives and Principal Investment Strategies Each Fund seeks to provide current income exempt from regular federal income tax by investing primarily in a portfolio of municipal obligations issued by state and local government authorities or certain U.S. territories. Significant Accounting Policies Each Fund is an investment company and follows accounting and reporting guidance under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 946 “Financial Services-Investment Companies.” The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from investment transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. Nuveen Investments 83 Notes to Financial Statements (continued) As of October 31, 2014, the Funds’ outstanding when issued/delayed delivery purchase commitments were as follows: Premium Premium Premium Income Income 2 Income 4 (NPI ) (NPM ) (NPT ) Outstanding when-issued/delayed delivery purchase commitments $ $ $ Investment Income Investment income, which reflects the amortization of premiums and accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. If a refund is received for workout expenditures paid in a prior reporting period, such amounts will be recognized as “Legal fee refund” on the Statement of Operations. Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to common shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Auction Rate Preferred Shares Each Fund is authorized to issue Auction Rate Preferred Shares (“ARPS”). During prior fiscal periods, the Funds redeemed all of their outstanding ARPS, at liquidation value. Variable Rate MuniFund Term Preferred Shares The following Fund has issued and outstanding Variable Rate MuniFund Term Preferred (“VMTP”) Shares, with a $100,000 liquidation value per share. VMTP Shares are issued via private placement and are not publically available. As of October 31, 2014, VMTP Shares outstanding, at liquidation value, for the Fund was as follows: Fund Series Shares Outstanding Shares Outstanding at $100,000 Per Share Liquidation Value Premium Income (NPI) $ The Fund is obligated to redeem its VMTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. VMTP Shares are subject to optional and mandatory redemption in certain circumstances. The VMTP Shares are subject to redemption at the option of the Fund (“Optional Redemption Date”), subject to payment of premium for one year following the date of issuance (“Premium Expiration Date”), and at par thereafter. The Fund may be obligated to redeem certain of the VMTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for the Fund’s VMTP Shares are as follows: Term Optional Premium Fund Series Redemption Date Redemption Date Expiration Date Premium Income (NPI) December 1, 2015 December 1, 2013 November 30, 2013 The average liquidation value of VMTP Shares outstanding and annualized dividend rate for the Fund during the fiscal year ended October 31, 2014, were as follows: Premium Income (NPI ) Average liquidation value of VMTP Shares outstanding $ Annualized dividend rate % 84 Nuveen Investments VMTP Shares generally do not trade, and market quotations are generally not available. VMTP Shares are short-term or short/intermediate-term instruments that pay a variable dividend rate tied to a short-term index, plus an additional fixed “spread” amount established at the time of issuance. The fair value of VMTP Shares is expected to be approximately their liquidation par value so long as the fixed “spread” on the VMTP Shares remains roughly in line with the “spread” rates being demanded by investors on instruments having similar terms in the current market environment. In present market conditions, the Fund’s Adviser has determined that the fair value of VMTP Shares is their liquidation value, but their fair value could vary if market conditions change materially. For financial reporting purposes, the liquidation value of VMTP Shares is recorded as a liability and recognized as “Variable Rate MuniFund Term Preferred (“VMTP”) Shares, at liquidation value” on the Statement of Assets and Liabilities. Dividends on the VMTP Shares (which are treated as interest payments for financial reporting purposes) are set weekly. Unpaid dividends on VMTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities, when applicable. Dividends accrued on VMTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Fund in connection with its offering of VMTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. Variable Rate Demand Preferred Shares The following Funds have issued and outstanding Variable Rate Demand Preferred (“VRDP”) Shares, with a $100,000 liquidation value per share. VRDP Shares are issued via private placement and are not publically available. As of October 31, 2014, the details of each Fund’s VRDP Shares outstanding are as follows: Fund Series Shares Outstanding Shares Outstanding at $100,000 Per Share Liquidation Value Maturity Premium Income 2 (NPM) 1 $ May 1, 2041 Premium Income 4 (NPT) 1 $ March 1, 2040 VRDP Shares include a liquidity feature that allows VRDP shareholders to have their shares purchased by a liquidity provider with whom each Fund has contracted in the event that purchase orders for VRDP Shares in a remarketing are not sufficient in number to be matched with the sale orders in that remarketing. Each Fund is required to redeem any VRDP Shares that are still owned by the liquidity provider after six months of continuous, unsuccessful remarketing. Each Fund pays an annual remarketing fee of 0.10% on the aggregate principal amount of all VRDP Shares outstanding. Each Fund’s VRDP Shares have successfully remarketed since issuance. Dividends on the VRDP Shares (which are treated as interest payments for financial reporting purposes) are set weekly at a rate established by a remarketing agent; therefore, the market value of the VRDP Shares is expected to approximate its liquidation value. If remarketings for VRDP Shares are continuously unsuccessful for six months, the maximum rate is designed to escalate according to a specified schedule in order to enhance the remarketing agent’s ability to successfully remarket the VRDP Shares. Subject to certain conditions, VRDP Shares may be redeemed, in whole or in part, at any time at the option of each Fund. Each Fund may also redeem certain of the VRDP Shares if the Fund fails to maintain certain asset coverage requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The average liquidation value of VRDP Shares outstanding and annualized dividend rate for each Fund during the fiscal year ended October 31, 2014, were as follows: Premium Premium Income 2 Income 4 (NPM ) (NPT ) Average liquidation value of VRDP Shares outstanding $ $ Annualized dividend rate % % For financial reporting purposes only, the liquidation value of VRDP Shares is a liability and is recognized as “Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value” on the Statement of Assets and Liabilities. Unpaid dividends on VRDP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities, when applicable. Dividends accrued on the VRDP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with their offerings of VRDP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. In addition to interest expense, each Fund also pays a per annum liquidity fee to the liquidity provider, as well as a remarketing fee, which are recognized as “Liquidity fees” and “Remarketing fees,” respectively, on the Statement of Operations. Nuveen Investments 85 Notes to Financial Statements (continued) Indemnifications Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Netting Agreements In the ordinary course of business, the Funds may enter into transactions subject to enforceable International Swaps and Derivative Association, Inc. (“ISDA”) master agreements or other similar arrangements (“netting agreements”). Generally, the right to offset in netting agreements allows each Fund to offset certain securities and derivatives with a specific counterparty with any collateral received or delivered to that counterparty based on the terms of the agreements. Generally, each Fund manages its cash collateral and securities collateral on a counterparty basis. The Funds’ investments subject to netting agreements as of the end of the reporting period, if any, are further described in Note 3 – Portfolio Securities and Investments in Derivatives. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets applicable to common shares from operations during the reporting period. Actual results may differ from those estimates. 2. Investment Valuation and Fair Value Measurements The fair valuation input levels as described below are for fair value measurement purposes. Investment Valuation Prices of fixed income securities are provided by a pricing service approved by the Funds’ Board of Directors (the “Board”). The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer or market activity, provided by the Adviser. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Prices of swap contracts are also provided by a pricing service approved by the Board using the same methods as described above, and are generally classified as Level 2. Common stocks and other equity-type securities are valued at the last sales price on the securities exchange on which such securities are primarily traded and are generally classified as Level 1. Securities primarily traded on the NASDAQ National Market (“NASDAQ”) are valued at the NASDAQ Official Closing Price and are generally classified as Level 1. However, securities traded on a securities exchange or NASDAQ for which there were no transactions on a given day or securities not listed on a securities exchange or NASDAQ are valued at the quoted bid price and are generally classified as Level 2. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Board or its appointee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (“NAV”) (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Board or its appointee. Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the 86 Nuveen Investments assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of the end of the reporting period: Premium Income (NPI) Level 1 Level 2 Level 3*** Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Common Stocks — — Corporate Bonds — — Short-Term Investments*: Municipal Bonds — Total $ Premium Income 2 (NPM) Long-Term Investments*: Municipal Bonds $ — $ $ $ Corporate Bonds — — Short-Term Investments*: Municipal Bonds — — Investments in Derivatives: Interest Rate Swaps** — ) — ) Total $ — $ $ $ Premium Income 4 (NPT) Long-Term Investments*: Municipal Bonds $ — $ $ — $ Common Stocks — — Corporate Bonds — — Short-Term Investments*: Municipal Bonds — — Total $ * Refer to the Fund’s Portfolio of Investments for state and industry classifications. ** Represents net unrealized appreciation (depreciation) as reported in the Fund’s Portfolio of Investments. *** Refer to the Fund’s Portfolio of Investments for breakdown of these securities classified as Level 3. The Board is responsible for the valuation process and has appointed the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board is responsible for making fair value determinations, evaluating the effectiveness of the Funds’ pricing policies and reporting to the Board. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the Funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making a fair value determination, based on the facts and circumstances specific to the portfolio instrument. Fair value determinations generally will be derived as follows, using public or private market information: (i) If available, fair value determinations shall be derived by extrapolating from recent transactions or quoted prices for identical or comparable securities. (ii) If such information is not available, an analytical valuation methodology may be used based on other available information including, but not limited to: analyst appraisals, research reports, corporate action information, issuer financial statements and shelf registration statements. Such analytical valuation methodologies may include, but are not limited to: multiple of earnings, discount from market value of a similar freely-traded security, discounted cash flow analysis, book value or a multiple thereof, risk premium/yield analysis, yield to maturity and/or fundamental investment analysis. Nuveen Investments 87 Notes to Financial Statements (continued) The purchase price of a portfolio instrument will be used to fair value the instrument only if no other valuation methodology is available or deemed appropriate, and it is determined that the purchase price fairly reflects the instrument’s current value. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board. 3 . Portfolio Securities and Investments in Derivatives Portfolio Securities Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” The Fund’s Statement of Assets and Liabilities shows only the inverse floaters and not the underlying bonds as an asset and does not reflect the short-term floating rate certificates as liabilities. Also, the Fund reflects in “Investment Income” only the net amount of earnings on its inverse floater investment (net of the interest paid to the holders of the short-term floating rate certificates and the expenses of the trust), and does not show the amount of that interest paid as an interest expense on the Statement of Operations. An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust, at their liquidation value, as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and recognizes the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters during the fiscal year ended October 31, 2014, were as follows: Premium Premium Premium Income Income 2 Income 4 (NPI ) (NPM ) (NPT ) Average floating rate obligations outstanding $ $ $ Average annual interest rate and fees % % % As of October 31, 2014, the total amount of floating rate obligations issued by each Fund’s self-deposited inverse floaters and externally-deposited inverse floaters was as follows: Premium Premium Premium Income Income 2 Income 4 (NPI ) (NPM ) (NPT ) Floating rate obligations: self-deposited inverse floaters $ $ $ Floating rate obligations: externally-deposited inverse floaters Total $ $ $ 88 Nuveen Investments Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. As of October 31, 2014, each Fund’s maximum exposure to the floating rate obligations issued by externally-deposited Recourse Trusts was as follows: Premium Premium Premium Income Income 2 Income 4 (NPI ) (NPM ) (NPT ) Maximum exposure to Recourse Trusts $ $ $ Zero Coupon Securities A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Investments in Derivatives Each Fund is authorized to invest in certain derivative instruments, such as futures, options and swap contracts. Each Fund limits its investments in futures, options on futures and swap contracts to the extent necessary for the Adviser to claim the exclusion from registration by the Commodity Futures Trading Commission as a commodity pool operator with respect to the Fund. The Funds record derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Funds’ investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. Swap Contracts Interest rate swap contracts involve a Fund’s agreement with the counterparty to pay or receive a fixed rate payment in exchange for the counterparty receiving or paying a variable rate payment. Forward interest rate swap contracts involve a Fund’s agreement with a counterparty to pay or receive, in the future, a fixed or variable rate payment in exchange for the counterparty receiving or paying the Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the “effective date”). The amount of the payment obligation is based on the notional amount of the swap contract and the termination date of the swap (which is akin to a bond’s maturity). Swap contracts do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to the swap counterparty on such transactions is limited to the net amount of interest payments that a Fund is to receive. Swap contracts are valued daily. Upon entering into an interest rate swap contract (and beginning on the effective date for a forward interest rate swap contract), a Fund accrues the fixed rate payment expected to be paid or received and the variable rate payment expected to be received or paid on a daily basis, and recognizes the daily change in the fair value of the Fund’s contractual rights and obligations under the contracts. The net amount recorded on these transactions for each counterparty is recognized on the Statement of Assets and Liabilities as a component of “Unrealized appreciation or depreciation on interest rate swaps (,net)” with the change during the fiscal period recognized on the Statement of Operations as a component of “Change in net unrealized appreciation (depreciation) of swaps.” Income received or paid by a Fund is recognized as a component of “Net realized gain (loss) from swaps” on the Statement of Operations, in addition to the net realized gains or losses recognized upon the termination of a swap contract and are equal to the difference between a Fund’s basis in the swap and the proceeds from (or cost of) the closing transaction. Payments received or made at the beginning of the measurement period are recognized as a component of “Interest rate swap premiums paid and/or received” on the Statement of Assets and Liabilities, when applicable. For tax purposes, periodic payments are treated as ordinary income or expense. During the current fiscal period, Premium Income 2 (NPM) as part of its duration management strategies, invested in forward interest rate swap contracts to help reduce price volatility risk to movements in U.S. interest rates relative to the Fund’s benchmark. The average notional amount of interest rate swap contracts outstanding during the fiscal year ended October 31, 2014, was as follows: Premium Income 2 (NPM ) Average notional amount of interest rate swap contracts outstanding* $ * The average notional amount is calculated based on the outstanding notional at the beginning of the fiscal year and at the end of each fiscal quarter within the current fiscal year. Nuveen Investments 89 Notes to Financial Statements (continued) The following table presents the fair value of all swap contracts held by Premium Income 2 (NPM) as of the end of the reporting period, the location of these instruments on the Statement of Assets and Liabilities and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Underlying
